Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER, dated as of June 15, 2004 (this “Agreement”), by
and among Exult, Inc., a Delaware corporation (the “Company”), Hewitt
Associates, Inc., a Delaware corporation (“Parent”), and Eagle Merger Corp., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”).

 

RECITALS

 

1. The Boards of Directors of the Company, Parent and Merger Sub have determined
that it is in the best interests of their respective companies and their
stockholders to consummate the strategic business combination transaction
provided for in this Agreement in which the Company will, on the terms and
subject to the conditions set forth in this Agreement, merge with Merger Sub
(the “Merger”), with the Company being the surviving corporation in the Merger
(sometimes referred to in such capacity as the “Surviving Corporation”);

 

2. For federal income Tax purposes, it is intended that the Merger qualify as a
reorganization under Section 368(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement is intended to be and is adopted as a
“plan of reorganization” within the meaning of Section 368 of the Code;

 

3. As an inducement and condition to Parent’s entering into this Agreement,
Parent and certain stockholders of the Company (collectively, the
“Stockholders”), are entering into stockholders agreements with Parent pursuant
to which, among other things, the Stockholders have agreed to vote in favor of
adoption of this Agreement;

 

4. As an inducement and condition to the Company’s entering into this Agreement,
the Company and certain stockholders of Parent are entering into a Parent
Stockholder Support Agreement pursuant to which, among other things, such Parent
stockholders have agreed to vote in favor of the issuance of Parent Class A
Common Stock in the Merger and the other transactions contemplated hereby; and

 

The parties desire to make certain representations, warranties and agreements in
connection with the Merger and also to prescribe certain conditions to the
Merger.

 

Accordingly, the Company, Parent and Merger Sub agree as follows:

 

ARTICLE I

 

THE MERGER

 

1.1 The Merger. Subject to the terms and conditions of this Agreement, in
accordance with the Delaware General Corporation Law (the “DGCL”), at the
Effective Time, Merger Sub will merge with and into the Company. The Company
will be the surviving corporation in the Merger and will continue its corporate
existence under the Laws of the State of Delaware. As of the Effective Time, the
separate corporate existence of Merger Sub will cease.



--------------------------------------------------------------------------------

1.2 Effective Time. The Merger will become effective as set forth in the
certificate of merger (the “Certificate of Merger”) that will be filed with the
Secretary of State of the State of Delaware on the Closing Date. The term
“Effective Time” will be the date and time when the Merger becomes effective as
set forth in the Certificate of Merger.

 

1.3 Effects of the Merger. At and after the Effective Time, the Merger will have
the effects set forth in DGCL Section 259.

 

1.4 Conversion of Company Common Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of Parent, the Company, Merger Sub or
any holder of Company Common Stock:

 

(a) Conversion of Shares. Subject to Section 2.2(e), each share of common stock,
par value $0.0001 per share, of the Company issued and outstanding immediately
prior to the Effective Time (the “Company Common Stock”) (except for shares of
Company Common Stock to be cancelled in accordance with Section 1.4(c)) will, at
the Effective Time, be converted into the right to receive the Merger
Consideration. “Merger Consideration” means 0.2 of a share (the “Exchange
Ratio”) of Class A common stock, par value $0.01 per share, of Parent (the
“Parent Class A Common Stock”).

 

(b) Cancellation of Shares. As of the Effective Time, all such shares of Company
Common Stock will no longer be outstanding and will automatically be cancelled
and retired and will cease to exist and each holder of a certificate
representing any such shares of Company Common Stock (a “Certificate”) will
cease to have any rights with respect thereto, except the right to receive the
Merger Consideration and any additional cash in lieu of fractional shares of
Parent Class A Common Stock to be issued or paid in consideration therefor upon
surrender of such Certificate in accordance with Section 2.2, without interest.
Certificates previously representing shares of Company Common Stock will be
exchanged for certificates representing whole shares of Parent Class A Common
Stock (“Parent Certificates”) and cash in lieu of fractional shares issued in
consideration therefor upon the surrender of such Certificates in accordance
with Section 2.2, without any interest thereon. If, prior to the Effective Time,
the number of outstanding shares of Company Common Stock has been increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities as a result of a reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other similar change in
capitalization, notwithstanding any prohibitions thereon in this Agreement and
the Closing nonetheless occurs, an appropriate and proportionate adjustment will
be made to the Exchange Ratio. If, prior to the Effective Time, the number of
outstanding shares of Parent Common Stock has been increased, decreased, changed
into or exchanged for a different number or kind of shares or securities as a
result of a reorganization, recapitalization, stock dividend, stock split,
reverse stock split or other similar change in

 

2



--------------------------------------------------------------------------------

capitalization, notwithstanding any prohibitions thereon in this Agreement and
the Closing nonetheless occurs, an appropriate and proportionate adjustment will
be made to the Exchange Ratio.

 

(c) Cancellation of Company Common Stock. Notwithstanding anything in the
Agreement to the contrary, at the Effective Time, all shares of Company Common
Stock that are owned by the Company or Parent or any of their respective wholly
owned Subsidiaries will be cancelled and will cease to exist and no stock of
Parent or other consideration will be delivered in exchange therefor.

 

(d) Alternative Structure. Parent may at any time change the method of effecting
the combination (including by providing for the merger of the Company directly
into Parent) so long as such change is consented to by the Company (such consent
not to be unreasonably withheld), and no such change shall (i) alter or change
the amount or kind of Merger Consideration to be issued to holders of the
capital stock of the Company as provided for in this Agreement, (ii) adversely
affect the Tax treatment of the Company’s stockholders as a result of receiving
the Merger Consideration or the Tax treatment of either party pursuant to this
Agreement, or (iii) materially delay consummation of the transactions
contemplated by this Agreement or require additional material consents or
approvals.

 

1.5 Parent Capital Stock. At and after the Effective Time, each share of capital
stock of Parent (“Parent Capital Stock”) issued and outstanding immediately
prior to the Effective Time will remain issued and outstanding and will not be
affected by the Merger.

 

1.6 Merger Sub Capital Stock. Each share of common stock of Merger Sub (“Merger
Sub Common Stock”) issued and outstanding immediately prior to the Effective
Time will be converted into one share of common stock of the Surviving
Corporation, and the Surviving Corporation will thereby become a wholly owned
subsidiary of Parent.

 

1.7 Warrants. Effective as of the Effective Time, the outstanding Company
Warrant will be assumed by Parent and will be converted into a warrant to
purchase a number of shares of Parent Class A Common Stock at a price in each
case determined pursuant to the terms of the Company Warrant and in accordance
with the provisions set forth therein (the “Assumed Warrant”). Except as
otherwise provided therein, the Assumed Warrant will be subject to the same
terms and conditions (including expiration date, vesting and exercise
provisions) as were applicable to the Company Warrant immediately prior to the
Effective Time.

 

1.8 Certificate of Incorporation of the Surviving Corporation. At the Effective
Time, the certificate of incorporation of Merger Sub attached hereto as Exhibit
A (the “Merger Sub Charter”) will be the certificate of incorporation of the
Surviving Corporation until thereafter amended in accordance with applicable
Law, except that such certificate of incorporation will be amended to change the
name of the Surviving Corporation to “Exult, Inc.”

 

3



--------------------------------------------------------------------------------

1.9 Bylaws of the Surviving Corporation. At the Effective Time, the bylaws of
Merger Sub attached hereto as Exhibit B (the “Merger Sub Bylaws”) will be the
Bylaws of the Surviving Corporation until thereafter amended in accordance with
applicable Law.

 

1.10 Directors and Officers of the Surviving Corporation. The directors of
Merger Sub immediately prior to the Effective Time will be the directors of the
Surviving Corporation until the next annual meeting (or the earlier of their
resignation or removal) and until their respective successors are duly elected
and qualified, as the case may be. The officers of Merger Sub immediately prior
the Effective Time will be the officers of the Surviving Corporation until the
earlier of their resignation or removal and until their respective successors
are duly elected and qualified, as the case may be.

 

ARTICLE II

 

EXCHANGE OF SHARES

 

2.1 Parent to Make Shares Available. At or prior to the Effective Time with
respect to Parent Certificates, and promptly thereafter with respect to cash in
lieu of fractional shares, Parent will deposit, or will cause to be deposited,
with a bank or trust company selected by Parent (the “Exchange Agent”), for the
benefit of the holders of Certificates, for exchange in accordance with this
Article II, Parent Certificates and cash in lieu of fractional shares (such cash
and certificates for shares of Parent Class A Common Stock, together with any
dividends or distributions with respect thereto, being referred to as the
“Exchange Fund”), to be issued pursuant to Section 1.4 and paid pursuant to
Section 2.2(e), respectively, in exchange for outstanding shares of Company
Common Stock.

 

2.2 Exchange of Shares. (a) As soon as practicable after the Effective Time, the
Exchange Agent will mail to each holder of record of one or more Certificates a
letter of transmittal in customary form (which will specify, among other things,
that delivery will be effected, and risk of loss and title to the Certificates
will pass, only upon delivery of the Certificates to the Exchange Agent) and
instructions for use in effecting the surrender of the Certificates in exchange
for Parent Certificates and any cash in lieu of fractional shares into which the
shares of Company Common Stock represented by such Certificate or Certificates
have been converted pursuant to this Agreement. Upon proper surrender of a
Certificate or Certificates for exchange and cancellation to the Exchange Agent,
together with such properly completed letter of transmittal, duly executed, the
holder of such Certificate or Certificates will be entitled to receive in
exchange therefor, as applicable, (i) a Parent Certificate representing the
number of whole shares of Parent Class A Common Stock to which such holder of
Company Common Stock has become entitled pursuant to the provisions of Article
I, (ii) a check representing the amount of any cash in lieu of fractional shares
which such holder has the right to receive in respect of the Certificate or
Certificates surrendered pursuant to the provisions of this Article II, and
(iii) a check representing the amount of any dividends or distributions then
payable pursuant to Section 2.2(b)(i), and the Certificate or Certificates so
surrendered will forthwith be cancelled. No interest will be paid or accrued on
any cash in lieu of fractional shares or on any unpaid dividends and
distributions payable to holders of Certificates.

 

4



--------------------------------------------------------------------------------

(b) No dividends or other distributions declared with respect to Parent Class A
Common Stock will be paid to the holder of any unsurrendered Certificate until
the holder thereof surrenders such Certificate in accordance with this Article
II. After the surrender of a Certificate in accordance with this Article II, the
record holder thereof will be entitled to receive (i) the amount of dividends or
other distributions with a record date after the Effective Time theretofore
paid, without any interest thereon, with respect to the whole shares of Parent
Class A Common Stock represented by such Certificate and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the Effective Time but prior to surrender and a payment date subsequent to
surrender, with respect to shares of Parent Class A Common Stock represented by
such Certificate.

 

(c) If any Parent Certificate is to be issued in a name other than that in which
the Certificate or Certificates surrendered in exchange therefor is or are
registered, it will be a condition to the issuance thereof that the Certificate
or Certificates so surrendered are properly endorsed (or accompanied by an
appropriate instrument of transfer) and otherwise in proper form for transfer,
and that the Person requesting such exchange pays to the Exchange Agent in
advance any transfer or other Taxes required by reason of the issuance of a
Parent Certificate in any name other than that of the registered holder of the
Certificate or Certificates surrendered, or required for any other reason, or
establishes to the satisfaction of the Exchange Agent that such Tax has been
paid or is not payable.

 

(d) After the Effective Time, there will be no transfers on the stock transfer
books of the Company or the Surviving Corporation of the shares of Company
Capital Stock that were issued and outstanding immediately prior to the
Effective Time other than to settle transfers of Company Common Stock that
occurred prior to the Effective Time. If, after the Effective Time, Certificates
representing such shares are presented for transfer to the Exchange Agent, they
will be cancelled and exchanged for Parent Certificates as provided in this
Article II.

 

(e) Notwithstanding anything to the contrary contained in this Agreement, no
certificates or scrip representing fractional shares of Parent Class A Common
Stock will be issued upon the surrender of Certificates for exchange, no
dividend or distribution with respect to Parent Class A Common Stock will be
payable on or with respect to any fractional share, and such fractional share
interests will not entitle the owner thereof to vote or to any other rights of a
stockholder of Parent. In lieu of the issuance of any such fractional share,
Parent will pay to each former stockholder of the Company who otherwise would be
entitled to receive such fractional share an amount in cash (rounded to the
nearest cent) determined by multiplying the Specified Deal Value by the fraction
of a share (rounded to the nearest thousandth when expressed in decimal form) of
Parent Class A Common Stock to which such holder would otherwise be entitled to
receive pursuant to Section 1.4. For purposes of this Agreement, “Specified Deal
Value” means the weighted average of the closing sale

 

5



--------------------------------------------------------------------------------

prices of Parent Class A Common Stock on the NYSE Composite Transactions Tape as
reported by The Wall Street Journal for the ten full NYSE trading days
immediately preceding the date of the Effective Time.

 

(f) Any portion of the Exchange Fund that remains unclaimed by the former
stockholders of the Company as of the first anniversary of the Effective Time
will be paid to Parent. Any former stockholders of the Company who have not
theretofore complied with this Article II will thereafter look only to Parent
for payment of the shares of Parent Class A Common Stock, cash in lieu of any
fractional shares and any unpaid dividends and distributions on the Parent Class
A Common Stock deliverable in respect of each share of Company Common Stock, as
the case may be, that such stockholder holds as determined pursuant to this
Agreement, in each case, without any interest thereon. Notwithstanding the
foregoing, none of Parent, the Company, Merger Sub, the Surviving Corporation,
the Exchange Agent or any other Person will be liable to any former holder of
shares of Company Common Stock for any amount delivered in good faith to a
public official pursuant to applicable abandoned property, escheat or similar
Laws.

 

(g) In the event any Certificate has been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such Certificate to
be lost, stolen or destroyed and, if reasonably required by Parent, the posting
by such Person of a bond in such amount as Parent may determine is reasonably
necessary as indemnity against any claim that may be made against it with
respect to such Certificate, the Exchange Agent will issue in exchange for such
lost, stolen or destroyed Certificate the shares of Parent Class A Common Stock
and any cash in lieu of fractional shares deliverable in respect thereof
pursuant to this Agreement.

 

(h) The Exchange Agent will invest any cash included in the Exchange Fund, as
directed by Parent, on a daily basis. Any interest and other income resulting
from such investments will be paid to Parent.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as disclosed in the disclosure letter (the “Company Disclosure Letter”)
delivered by the Company to Parent prior to the execution of this Agreement
(which schedule sets forth, among other things, items the disclosure of which is
necessary or appropriate either in response to an express disclosure requirement
contained in a provision hereof or as an exception to one or more
representations or warranties contained in this Article III, or to one or more
of the Company’s covenants contained in Article V), the Company represents and
warrants to Parent and Merger Sub as follows:

 

3.1 Corporate Organization. (a) The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The Company has the corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted,
and

 

6



--------------------------------------------------------------------------------

is duly licensed or qualified to do business in each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
would not have a Material Adverse Effect on the Company. As used in this
Agreement, the term “Material Adverse Effect” means an event or circumstance
that has had, or is reasonably likely in the future to have, a material adverse
effect on (i) with respect to Parent or the Company, as the case may be, the
business, results of operations or financial condition of such party and its
Subsidiaries taken as a whole or (ii) with respect to Parent and the Company,
the ability of Parent and Merger Sub, on the one hand, and the Company, on the
other hand, to timely consummate the transactions contemplated by this
Agreement.

 

(b) True and complete copies of the Fourth Amended and Restated Certificate of
Incorporation of the Company (the “Company Charter”) and the Amended and
Restated Bylaws of the Company (the “Company Bylaws”), as in effect as of the
date of this Agreement, have previously been made available to Parent.

 

(c) Each Company Subsidiary (i) is duly organized and validly existing under the
Laws of its jurisdiction of organization, (ii) is duly qualified to do business
and in good standing in all jurisdictions (whether federal, state, local or
foreign) where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, and (iii) has the corporate power and
authority to own or lease its properties and assets and to carry on its business
as now conducted, in the case of clauses (ii) and (iii), except as would not
have a Material Adverse Effect on the Company. As used in this Agreement, the
word “Subsidiary” when used with respect to either party, means any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, that is consolidated with such party for
financial reporting purposes under U.S. generally accepted accounting principles
(“GAAP”), and the terms “Company Subsidiary” and “Parent Subsidiary” will mean
any direct or indirect Subsidiary of the Company or Parent, respectively, and,
in the case of Parent, will include Merger Sub prior to the Effective Time and
the Surviving Corporation as of and after the Effective Time.

 

3.2 Capitalization. (a) The authorized capital stock of the Company consists of
(i) 500,000,000 shares of Company Common Stock, of which, as of the close of
business on the business day immediately preceding the date of this Agreement
(the “Measurement Date”), 109,890,095 shares were issued and outstanding, and
(ii) 15,000,000 shares of Company Preferred Stock, par value $0.0001 per share
(together with Company Common Stock, “Company Capital Stock”), of which, as of
the Measurement Date, no shares were issued and outstanding. As of the
Measurement Date, no shares of Company Common Stock were held in the Company’s
treasury. As of the Measurement Date, no shares of Company Capital Stock were
reserved for issuance except for 3,339,084 shares of Company Common Stock
reserved for issuance under the Company’s 1999 Stock Option/Stock Issuance Plan,
1999 Special Executive Stock Option/Stock Issuance Plan, 2000 Equity Incentive
Plan (together with any other plan providing for the award of options or other
equity rights, the “Company Stock Plans”), 1,483,577 shares of Company Common
Stock reserved for issuance

 

7



--------------------------------------------------------------------------------

under the Company’s 2000 Employee Stock Purchase Plan as described in the
Company Disclosure Letter (the “Company Employee Stock Purchase Plan”),
9,353,740 shares of Company Common Stock reserved for issuance upon the
conversion of the Company Convertible Notes and 1,000,000 shares of the Company
Common Stock reserved for issuance upon exercise of the Company Warrant
outstanding on the date hereof. All of the issued and outstanding shares of
Company Capital Stock have been duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof. As of the date of this Agreement, except
pursuant to this Agreement, the Company Stock Plans and as set forth in Sections
3.2(b) and 3.2(c), the Company does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase, issuance or registration of any shares of
Company Capital Stock or any other equity securities of the Company or any
securities representing the right to purchase or otherwise receive any shares of
Company Capital Stock. The Company has provided Parent with a list of (i) each
outstanding and unexercised option to purchase shares of Company Common Stock
(“Company Stock Option”) granted pursuant to the Company Stock Plans, which list
specifies (A) the name of the holder of such Company Stock Option, (B) the
number of shares of Company Common Stock subject to such Company Stock Option,
(C) the exercise price of such Company Stock Option, (D) the date on which such
Company Stock Option was granted, (E) the applicable vesting schedule, and the
extent to which such Company Stock Option is vested and exercisable as of the
Measurement Date, and (F) the date on which such Company Stock Option expires
and (ii) the aggregate number of all shares of Company Common Stock that are a
restricted stock right of any kind, contingent or accrued, granted under the
Company Stock Plans (not including Company Stock Options) (“Company Restricted
Stock”) outstanding as of the Measurement Date; since the Measurement Date
through the date hereof, the Company has not issued or awarded any options,
restricted stock or restricted stock units under the Company Stock Plans.

 

(b) As of the Measurement Date: 1,000,000 shares of Company Common Stock are
subject to issuance pursuant to an outstanding warrant (the “Company Warrant”)
to purchase Company Common Stock. Section 3.2(b) of the Company Disclosure
Letter sets forth for the Company Warrant (i) the name of the holder of such
Company Warrant, (ii) the number of shares of Company Common Stock subject to
such Company Warrant, (iii) the exercise price of such Company Warrant, (iv) the
date on which such Company Warrant was granted, (v) to the extent applicable,
the vesting schedule, and the extent to which such Company Warrant is vested and
exercisable as of the Measurement Date, and (vi) the date on which such Company
Warrant expires. All shares of Company Common Stock subject to issuance under
the Company Warrant, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, would be duly authorized,
validly issued, fully paid and nonassessable.

 

(c) No bonds, debentures, notes or other indebtedness having the right to vote
on any matters on which stockholders may vote of the Company is issued or
outstanding as of the date hereof. As of the Measurement Date, there were
9,353,740

 

8



--------------------------------------------------------------------------------

shares of Company Common Stock reserved for issuance upon conversion of the
$110,000,000 aggregate principal amount of the Company’s 2.50% Convertible
Senior Notes due October 1, 2010 (the “Company Convertible Notes”).

 

(d) All of the issued and outstanding shares of capital stock or other equity
ownership interests of each “significant subsidiary” (as such term is defined
under Regulation S-X of the Securities and Exchange Commission (the “SEC”)) of
the Company are owned by the Company, directly or indirectly, free and clear of
any material liens, pledges, charges and security interests and similar
encumbrances (“Liens”), and all of such shares or equity ownership interests are
duly authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights. No such significant subsidiary has or is bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of capital
stock or any other equity security of such subsidiary or any securities
representing the right to purchase or otherwise receive any shares of capital
stock or any other equity security of such subsidiary.

 

3.3 Authority; No Violation. (a) The Company has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Company and the consummation of the transactions contemplated hereby have
been duly and validly approved by the Board of Directors of the Company (the
“Company Board”). The Company Board has determined that this Agreement and the
transactions contemplated hereby are in the best interests of the Company and
its stockholders and has directed that this Agreement and the transactions
contemplated by this Agreement be submitted to the Company’s stockholders for
adoption at a duly held meeting of such stockholders (the “Company Stockholders
Meeting”) and, except for the adoption of this Agreement by the affirmative vote
of the holders of a majority of the outstanding shares of Company Common Stock
entitled to vote at such meeting, voting together as a single class (“Company
Stockholder Approval”), no other corporate proceedings on the part of the
Company are necessary to approve this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and (assuming due authorization, execution
and delivery by Parent and Merger Sub) constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms (except as may be limited by bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization or similar Laws affecting the rights of
creditors generally and the availability of equitable remedies (such exception,
the “Bankruptcy Exception”)).

 

(b) Neither the execution and delivery of this Agreement by the Company nor the
consummation of the transactions contemplated hereby, nor compliance by the
Company with any of the terms or provisions of this Agreement, will (i) violate
any provision of the Company Charter or the Company Bylaws or (ii) assuming that
the consents, approvals and filings referred to in Section 3.4 are duly obtained
and/or made, (A) violate any order, injunction or decree issued by any court or
agency of competent jurisdiction or other legal restraint or prohibition (an
“Injunction”) or any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of

 

9



--------------------------------------------------------------------------------

common law, resolution, ordinance, code, order, writ, edict, decree, rule,
regulation, judgement, ruling, policy, guideline or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity (a “Law”) applicable to the Company, any of
the Company Subsidiaries or any of their respective properties or assets or (B)
violate, conflict with, result in a breach of any provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of the Company or any of the Company Subsidiaries under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any of the Company Subsidiaries is a party,
or by which they or any of their respective properties or assets may be bound or
affected, except for such violations, conflicts, breaches or defaults referred
to in clause (ii) that would not, individually or in the aggregate, have a
Material Adverse Effect on the Company.

 

(c) Prior to the execution of this Agreement, to the extent necessary, the
Compensation Committee of the Company Board took such action as may be required
to assure the treatment of Company Stock Options contemplated by Exhibit 6.7(b)
operates as therein provided with the result that, immediately after the
Effective Time, all options and other rights awarded under the Company Stock
Plans shall be extinguished without further action.

 

3.4 Consents and Approvals. Except for (i) the filing with the SEC of a Joint
Proxy Statement in definitive form relating to the meetings of the Company’s and
Parent’s stockholders to be held in connection with this Agreement and the
transactions contemplated by this Agreement (the “Joint Proxy Statement”) and of
a registration statement on Form S-4 (the “Form S-4”) in which the Joint Proxy
Statement will be included as a prospectus, and declaration of effectiveness of
the Form S-4, (ii) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware pursuant to the DGCL, (iii) any notices or
filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (iv) Company Stockholder Approval, and (v) the consents
or approvals listed in Section 3.4 of the Company Disclosure Letter, no consents
or approvals of or filings or registrations with any court, administrative
agency or commission or other governmental authority or instrumentality (each a
“Governmental Entity”) are necessary in connection with (A) the execution and
delivery by the Company of this Agreement and (B) the consummation by the
Company of the Merger and the other transactions contemplated by this Agreement.
The consents, approvals, filings and registrations set forth in (i) through (iv)
are referred to herein as the “Necessary Consents.”

 

3.5 Reports. (a) The Company and each of the Company Subsidiaries have timely
filed all reports, registrations and statements, together with any amendments
required to be made with respect thereto, that they were required to file since
January 1, 2001 with (i) any state regulatory authority, (ii) the SEC, and (iii)
any foreign regulatory authority (collectively, “Regulatory Agencies”), and all
other reports and statements

 

10



--------------------------------------------------------------------------------

required to be filed by them since January 1, 2001, including any report or
statement required to be filed pursuant to the Laws of the United States, or any
Regulatory Agency, and have paid all fees and assessments due and payable in
connection therewith, except where the failure to file such report, registration
or statement or to pay such fees and assessments would not, individually or in
the aggregate, have a Material Adverse Effect on the Company. No Regulatory
Agency has initiated or has pending any proceeding or, to the knowledge of the
Company, investigation into the business or operations of the Company or any of
the Company Subsidiaries since January 1, 2001, except where such proceedings or
investigation would not, individually or in the aggregate, have a Material
Adverse Effect on the Company. There is no unresolved violation, criticism or
exception by any Regulatory Agency with respect to any report or statement
relating to any examinations or inspections of the Company or any of the Company
Subsidiaries; there has been no formal or informal inquiry by, or disagreement
or dispute with, any Regulatory Agency with respect to the business, operations,
policies or procedures of the Company since January 1, 2001 that would,
individually or in the aggregate, have a Material Adverse Effect on the Company;
and all reports, registrations and statements referred to in this Section 3.5,
including accompanying certifications by officers, complied as to form in all
material respects with all applicable legal requirements and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading.

 

(b) The Company has previously made available to Parent an accurate and complete
copy of each (i) final registration statement, prospectus, report, schedule or
definitive proxy statement filed by the Company with the SEC (the “Company
Reports”) pursuant to the Securities Act of 1933, as amended (the “Securities
Act”) or the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
from January 1, 2001 through the date of this Agreement and (ii) communication
mailed by the Company to its stockholders and press release or similar
announcement published by the Company, in each case since January 1, 2001 and
prior to the date of this Agreement (“Company Public Statements”), and no
Company Report or Company Public Statement filed, mailed or published since
January 1, 2001, as of the date of such Company Report or Company Public
Statement, contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. All Company Reports filed under the Securities Act and the
Exchange Act since January 1, 2001, as of their respective dates, complied as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto.

 

3.6 Financial Statements. (a) The Company has previously made available to
Parent copies of (i) the consolidated balance sheet of the Company and the
Company Subsidiaries as of December 31, 2001, 2002 and 2003, and the related
consolidated statements of income, changes in stockholders’ equity and cash
flows for the years then ended as reported in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2003 (such financial
statements, the “Company 2003 Financial

 

11



--------------------------------------------------------------------------------

Statements”) filed with the SEC under the Exchange Act, accompanied by the audit
reports of KPMG LLP and Arthur Andersen LLP, as applicable, independent public
accountants with respect to the Company, and (ii) the unaudited consolidated
balance sheet of Company and the Company Subsidiaries as of March 31, 2004, and
the related consolidated statements of income and cash flows of the three-month
periods then ended, as reported in the Company’s Quarterly Report on Form 10-Q
for the quarterly period ended March 31, 2004 (the “Company Interim Financial
Statements,” and together with the Company 2003 Financial Statements, the
“Company Financial Statements”). The December 31, 2003 consolidated balance
sheet of the Company (including the related notes, where applicable) included in
the Company Financial Statements fairly presents in all material respects the
consolidated financial position of the Company and the Company Subsidiaries as
of the date thereof, and the other financial statements included in the Company
Financial Statements (including the related notes, where applicable) fairly
present in all material respects the results of the consolidated operations,
changes in stockholders’ equity, cash flows and consolidated financial position
of the Company and the Company Subsidiaries for the respective fiscal periods or
as of the respective dates therein set forth, subject in the case of the Company
Interim Financial Statements to normal year-end audit adjustments in amounts
that are immaterial in nature and amount and are consistent with past
experience. Each of the Company Financial Statements (including the related
notes, where applicable), as of their respective dates, complied in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto and each of such statements
(including the related notes, where applicable) has been prepared in all
material respects in accordance with GAAP consistently applied during the
periods involved, except as indicated in such statements or in the notes
thereto. The books and records of the Company and the Company Subsidiaries have
been, and are being, maintained in all material respects in accordance with GAAP
and any other applicable legal and accounting requirements and reflect only
actual transactions.

 

(b) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom), except for any non-exclusive ownership and
non-direct control that would not have a materially adverse effect on the system
of internal accounting controls described in the following sentence. The Company
and the Company Subsidiaries have devised and maintain a system of internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
in accordance with GAAP. The Company (i) has designed disclosure controls and
procedures to ensure that material information relating to the Company,
including the Company Subsidiaries, is made known to the management of the
Company by others within those entities and (ii) has disclosed, based on its
most recent evaluation prior to the date hereof, to the Company’s auditors and
the audit committee of the Company Board (A) any significant deficiencies in the
design or operation of internal controls which could adversely affect

 

12



--------------------------------------------------------------------------------

in any material respect the Company’s ability to record, process, summarize and
report financial data and have identified for the Company’s auditors any
material weaknesses in internal controls and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls. The Company has made available to
Parent a summary of each such disclosure made by management to the Company’s
auditors and audit committee since January 1, 2002.

 

(c) Except for those liabilities that are reflected or reserved against on the
March 31, 2004 consolidated balance sheet of the Company included in the Company
Interim Financial Statements and for liabilities incurred in the ordinary course
of business consistent with past practice since March 31, 2004 that are
immaterial in nature or amount, since such date, neither the Company nor any of
the Company Subsidiaries has incurred any liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due and including any off-balance sheet financings, loans, indebtedness, make
whole or similar liabilities or obligations) that would be required to be
reflected in a consolidated balance sheet of the Company or would, individually
or in the aggregate, have a Material Adverse Effect on the Company.

 

3.7 Absence of Certain Changes or Events. Except as set forth in a final
registration statement, prospectus, report or definitive proxy statement filed
since January 1, 2004 by the Company with the SEC pursuant to the Securities Act
or the Exchange Act and prior to the Measurement Date:

 

(a) since December 31, 2003 through and including the date of this Agreement, no
event or events have occurred that have had or would, individually or in the
aggregate, have a Material Adverse Effect on the Company; and

 

(b) since December 31, 2003 through and including the date of this Agreement,
the Company and the Company Subsidiaries have carried on their respective
businesses in all material respects in the ordinary course and have not taken
any action or failed to take any action that would have resulted in a breach of
Section 5.1 or 5.2 had such Sections been in effect since December 31, 2003.

 

3.8 Legal Proceedings. (a)None of the Company or any of the Company Subsidiaries
is a party to any, and there are no pending or, to the Company’s knowledge,
threatened, legal, administrative, arbitral or other proceedings, claims,
actions or governmental or regulatory investigations of any nature against the
Company or any of the Company Subsidiaries except as would not, individually or
in the aggregate, have a Material Adverse Effect on the Company.

 

(b) There is no Injunction, judgment, or regulatory restriction (other than
those of general application that apply to similarly situated business process
outsourcing companies or their Subsidiaries) imposed upon the Company, any of
the Company Subsidiaries or the assets of the Company or any of the Company
Subsidiaries that would, individually or in the aggregate, have a Material
Adverse Effect on the Company or Parent.

 

13



--------------------------------------------------------------------------------

(c) Neither the Company nor any of the Company Subsidiaries is subject to any
cease-and-desist or other order or enforcement action issued by, or is a party
to any written agreement, consent agreement or memorandum of understanding with,
or is a party to any commitment letter or similar undertaking to, or is subject
to any order or directive by, or has been ordered to pay any civil money penalty
by, or since January 1, 2001, has adopted any policies, procedures or board
resolutions at the request or suggestion of any Regulatory Agency or other
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its management or its
business (each item in this sentence, whether or not set forth in the Company
Disclosure Letter, a “Company Regulatory Agreement”), or is obligated to make
any payment or incur any other expense pursuant to any Company Regulatory
Agreement, nor has the Company or any of the Company Subsidiaries been advised
since January 1, 2001 by any Regulatory Agency or other Governmental Entity that
it is considering issuing, initiating, ordering, or requesting any such Company
Regulatory Agreement.

 

3.9 Taxes and Tax Returns. (a) The Company and the Company Subsidiaries have
duly filed all federal, state, foreign and local information returns and Tax
Returns required to be filed by them on or prior to the date of this Agreement
(all such returns being accurate and complete in all material respects) and have
duly paid or made provision for the payment of all Taxes that have been incurred
or are due or claimed to be due from them by federal, state, foreign or local
taxing authorities other than (i) Taxes that are not yet delinquent or are being
contested in good faith, have not been finally determined and have been
adequately reserved against or (ii) information returns, Tax Returns or Taxes as
to which the failure to file, pay or make provision for would not, individually
or in the aggregate, have a Material Adverse Effect on the Company. Section 3.9
of the Company Disclosure Letter lists those Tax Returns that are currently the
subject of audit by the Internal Revenue Service (the “IRS”) or for which
written notice of intent to audit has been received from the IRS. Any liability
with respect to deficiencies asserted as a result of any such audit is covered
by adequate reserves in accordance with GAAP in the Company Financial
Statements. Section 3.9 of the Company Disclosure Letter sets forth all material
elections with respect to Taxes affecting the Company or any of the Company
Subsidiaries as of the date of this Agreement. As of the date of this Agreement,
neither the Company nor any of the Company Subsidiaries has waived any statute
of limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency. There are no material disputes
pending, or claims asserted, for Taxes or assessments upon the Company or any of
the Company Subsidiaries for which the Company does not have adequate reserves.
Neither the Company nor any of the Company Subsidiaries is a party to or is
bound by any Tax sharing, allocation or indemnification agreement or arrangement
(other than such an agreement or arrangement exclusively between or among the
Company and the Company Subsidiaries). Within the past five years, neither the
Company nor any of the Company Subsidiaries has been a “distributing
corporation” or a “controlled corporation” in a distribution intended to qualify
under

 

14



--------------------------------------------------------------------------------

Section 355(a) of the Code. No disallowance of a deduction under Section 162(m)
of the Code for employee remuneration of any amount paid or payable by the
Company or any of the Company Subsidiaries under any contract, plan, program or
arrangement or understanding would, individually or in the aggregate, have a
Material Adverse Effect on the Company. The Company and each of the Company
Subsidiaries have withheld and paid all material Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or any other third party. The
Company does not have and has not had any permanent establishment in any foreign
country as defined in the applicable Tax treaty or convention between the United
States and such foreign country. The Company is not a party to any joint
venture, partnership or other arrangement or contract which could be treated as
a partnership for federal income tax purposes. No item of income or gain
reported by the Company for financial accounting purposes in any pre-closing
period is required to be included in taxable income for a post-closing period.
Neither the Company nor any of the Company Subsidiaries has any excess loss
account (as defined in Treasury Regulation Section 1.1502-19) with respect to
the stock of any Subsidiary which would give rise to a material tax liability.

 

(b) As used in this Agreement, the term “Tax” or “Taxes” means (i) all federal,
state, local and foreign income, excise, gross receipts, gross income, ad
valorem, profits, gains, property, capital, sales, transfer, use, payroll,
employment, severance, withholding, duties, intangibles, franchise, backup
withholding and other taxes, charges, levies or like assessments together with
all penalties and additions to tax and interest thereon and (ii) any liability
for Taxes described in clause (i) under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign Law) and the term “Tax Return”
includes all returns, reports and forms (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be filed
with or supplied to a Tax authority relating to Taxes.

 

(c) The limitation under Section 382 of the Code, Treasury Regulation Section
1.1502-15 or 21 or otherwise on the use of net operating loss carryforwards of
the Company and the Company Subsidiaries that may apply by reason of the Merger
or other transactions contemplated by this Agreement will not be reduced by
virtue of any prior transaction or change in ownership of the Company or any of
the Company Subsidiaries. For the purposes of this Section 3.9(c), the Section
382 limitation that may apply by reason of the Merger or other transaction
contemplated by this Agreement shall be based on the fair market value of the
Company Common Stock on the date of this Agreement.

 

3.10 Employee Benefit Plans. (a) Documents. Section 3.10(a) of the Company
Disclosure Letter sets forth a list of the following: (i) all severance and
employment agreements of the Company with directors or executive officers, (ii)
all material severance programs and policies of each of the Company or the
Company Subsidiaries, (iii) any plan or agreement of the Company or the Company
Subsidiaries relating to any of its current or former employees, consultants or
directors (each, an “Employee”) pursuant to which benefits would vest or an
amount would become payable or the terms of which would otherwise be altered, in
any case by virtue of the

 

15



--------------------------------------------------------------------------------

transactions contemplated hereby (whether alone or upon the occurrence of any
additional or subsequent events), (iv) each document embodying each Retirement
Plan of the Company, and (v) each stock option plan, stock award plan, stock
appreciation right plan, phantom stock plan, stock option, other equity or
equity-based compensation plan, equity or other equity based award to any Person
(whether payable in cash, shares or otherwise) or other plan or Contract of any
nature with any Person (whether or not an Employee) pursuant to which any stock,
option, warrant or other right to purchase or acquire capital stock of the
Company or right to payment based on the value of the Company capital stock has
been granted or otherwise issued. The Company has delivered or made available to
Parent for review each of the items listed on Section 3.10(a) of the Company
Disclosure Letter. For purposes of this Agreement, (A) “Retirement Plan” shall
mean a material arrangement for the provision of Retirement Benefit Rights to
Employees (and, if applicable, beneficiaries thereof) and (B) ”Retirement
Benefit Rights” shall mean, with respect to any Person, any pension, lump sum,
gratuity or a like benefit provided or generally intended to be provided on
retirement or on death in respect of an Employee’s relationship as a service
provider to such Person or its Subsidiaries; provided, that (x) material
post-retirement health benefits and any other self-insured health benefit
arrangements and (y) material deferred compensation payments required to be made
to an Employee in respect of the termination of employment, are both deemed to
be “Retirement Benefit Rights.”

 

(b) Benefit Plan Compliance. (i) As used in this Agreement, the “Benefit Plans”
of any Person means each collective bargaining agreement, bonus, pension, profit
sharing, deferred compensation, incentive compensation, stock ownership, stock
purchase, stock option, phantom stock, stock-related or performance award,
retirement, vacation, severance, disability, death benefit, hospitalization,
medical, loan (other than travel allowances and relocation packages), fringe
benefit, disability, sabbatical and other similar plan, arrangement or
understanding providing benefits to any Employee of such Person or any of its
Subsidiaries. With respect to any Benefit Plan of the Company or any of the
Company Subsidiaries (“Company Benefit Plans”), no event has occurred and there
exists no condition or set of circumstances, in connection with which the
Company or any of the Company Subsidiaries would be subject to any material
liability under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Code or any other applicable Law.

 

(ii) Each Company Benefit Plan has been, in all material respects, administered
and operated in accordance with its terms, with the applicable provisions of
ERISA, the Code and all other applicable material Laws and the terms of all
applicable collective bargaining agreements. Each Company Benefit Plan,
including any material amendments thereto, that is capable of approval by,
and/or registration for and/or qualification for special tax status with, the
appropriate taxation, social security and/or supervisory authorities in the
relevant country, state, territory or the like (each, an “Approval”) has
received such Approval or there remains a period of time in which to obtain such
Approval retroactive to the date of any material amendment or change in Law that
has not previously received such Approval.

 

16



--------------------------------------------------------------------------------

(iii) To the knowledge of the Company, no material commitment with respect to
any material aspect of any Company Benefit Plan has been made to an Employee of
the Company or any of the Company Subsidiaries by an authorized Employee of the
Company that is not materially in accordance with the written or otherwise
preexisting terms and provisions of such Company Benefit Plans. To the knowledge
of the Company, neither the Company nor any of the Company Subsidiaries has
entered into any agreement, arrangement or understanding, whether written or
oral, with any trade union, works council or other Employee representative body
or any material number or category of its Employees which would prevent,
restrict or materially impede the implementation of any lay-off, redundancy,
severance or similar program within its or their respective workforces (or any
part of them).

 

(iv) There are no material unresolved claims or disputes under the terms of, or
in connection with, any Company Benefit Plan (other than routine undisputed
claims for benefits), and no action, legal or otherwise, has been commenced with
respect to any material claim thereunder.

 

(c) Pensions. Neither the Company nor any Company Subsidiary is a party to,
contributes to, or will be required to contribute to, any material scheme,
agreement or arrangement (whether legally enforceable or not) for the provision
of any pension, retirement savings benefits or other like benefits (including
the payment after leaving employment of the Company or any Company Subsidiary of
medical expenses) for any Employee or for the widow, widower, child or dependant
of any such Employee. To the knowledge of the Company, the scheme relating to
U.K. employees discussed in Section 3.10(c) of the Company Disclosure Letter has
been operated in compliance with applicable Law and the Company has no due and
unpaid obligations in respect of it.

 

(d) Defined Benefit Plans; Multiemployer Plans. No Company Benefit Plan is or at
any time was (i) subject to Title IV of ERISA, (ii) subject to the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code, (iii) a
“multiemployer plan” within the meaning of Section 3(37) or 4001(a)(13) of ERISA
or Section 414(f) of the Code, or (iv) a “multiple employer plan” within the
meaning of Section 413(c) of the Code.

 

(e) Continuation Coverage. No Company Benefit Plan provides health benefits
(whether or not insured), with respect to Employees after retirement or other
termination of service (other than coverage mandated by applicable Laws or
benefits, the full cost of which is borne by the Employee) other than individual
arrangements the amounts of which are not material.

 

(f) Effect of Transaction. The execution of this Agreement and the consummation
of the transactions contemplated hereby will not (either alone or upon the
occurrence of any additional or subsequent events) constitute an event under any
Company Benefit Plan that will or may result in any material payment (whether of
severance pay or otherwise), acceleration of payment, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee. There is no contract, agreement, plan or
arrangement with an

 

17



--------------------------------------------------------------------------------

Employee to which the Company or any of the Company Subsidiaries is a party as
of the date of this Agreement, that, individually or collectively and as a
result of the transaction contemplated hereby (whether alone or upon the
occurrence of any additional or subsequent events), would reasonably be expected
to give rise to the payment of any amount that would not be deductible pursuant
to Section 280G of the Code, except as set forth in Section 3.10(f) of the
Company Disclosure Letter.

 

(g) Labor. No collective bargaining agreement is being negotiated or
renegotiated in any material respect by the Company or any of the Company
Subsidiaries. As of the date of this Agreement, there is no material labor
dispute, strike or work stoppage against the Company or any of the Company
Subsidiaries pending or, to the knowledge of the Company, threatened which may
materially interfere with the respective business activities of the Company or
any of the Company Subsidiaries. As of the date of this Agreement, to the
knowledge of the Company, none of the Company, any of the Company Subsidiaries
or any of their respective representatives or Employees has committed any
material unfair labor practice in connection with the operation of the
respective businesses of the Company or any of the Company Subsidiaries, and
there is no material charge or complaint against the Company or any of the
Company Subsidiaries by the National Labor Relations Board or any comparable
governmental agency pending or threatened in writing.

 

3.11 Compliance with Applicable Law. The Company and each of the Company
Subsidiaries hold all licenses, franchises, permits, variances, orders,
approvals and authorizations necessary for the lawful conduct of their
respective businesses under and pursuant to each, and have complied in all
respects with and are not in default in any respect under any, applicable Law of
any Governmental Entity relating to the Company or any of the Company
Subsidiaries, except where the failure to hold such license, franchise, permit,
variance, order, approval or authorization or such noncompliance or default
would not, individually or in the aggregate, have a Material Adverse Effect on
the Company.

 

3.12 Certain Contracts. (a) Section 3.12 of the Company Disclosure Letter lists
each contract, undertaking, arrangement, commitment or understanding (whether
written or oral) to which the Company or any of the Company Subsidiaries is a
party or by which they are bound (i) that is a “material contract” (as such term
is defined in Item 601(b)(10) of Regulation S-K of the SEC) to be performed
after the date of this Agreement that has not been filed or incorporated by
reference in the Company Reports filed prior to the date hereof, (ii) that
materially restricts the conduct of any material line of business by the Company
or upon consummation of the Merger will materially restrict the ability of the
Surviving Corporation to engage in any line of business material to Parent or
the Company, (iii) with or to a labor union or guild (including any collective
bargaining agreement), (iv) providing for compensation or benefits to any
officer or director of the Company, including any stock option plan, stock
appreciation rights plan, restricted stock plan or stock purchase plan, other
than the Company Stock Plans, (v) with the 8 largest (measured by revenues in
2003 or the first quarter of 2004) clients of the Company and the Company
Subsidiaries taken as a whole (such specific 8 clients, the “Key Company
Clients”), (vi) that is with a Person the termination or breach of which

 

18



--------------------------------------------------------------------------------

would, individually or in the aggregate, have a Material Adverse Effect on the
Company, or (vii) pursuant to which the Company or any of the Company
Subsidiaries received or made aggregate payments for goods or services during
the year ended December 31, 2003, or pursuant to which the Company reasonably
expects to receive or make such aggregate payments during the year ending
December 31, 2004, in each case in excess of $5,000,000 per contract,
arrangement, commitment or understanding (or series of related contracts,
arrangements, commitments or understandings). Each contract, arrangement,
commitment or understanding of the type described in this Section 3.12(a),
whether or not set forth in the Company Disclosure Letter, is referred to as a
“Company Contract,” and neither the Company nor any of the Company Subsidiaries
knows of, or has received notice of, any violation of the above by any of the
other parties thereto that would, individually or in the aggregate, have a
Material Adverse Effect on the Company.

 

(b) With such exceptions that would not, individually or in the aggregate, have
a Material Adverse Effect on the Company as to clauses (i), (ii) and (iii) only,
(i) each Company Contract is valid and binding on the Company or any of the
Company Subsidiaries, as applicable, and is in full force and effect, (ii) the
Company and each of the Company Subsidiaries has in all material respects
performed all obligations required to be performed by it to date under each
Company Contract, (iii) no event or condition exists that constitutes or, after
notice or lapse of time or both, will constitute, a material default on the part
of the Company or any of the Company Subsidiaries under any such Company
Contract, and (iv) neither the execution nor delivery of this Agreement, nor the
completion of any of the transactions herein contemplated will result in the
termination or cancellation of, or right under, any such Company Contract.

 

3.13 Properties. The Company or one of the Company Subsidiaries (a) has good and
marketable title to all the properties and assets reflected in the latest
balance sheet included in the Company Interim Financial Statements as being
owned by the Company or one of the Company Subsidiaries or acquired after the
date thereof which are material to the Company’s business on a consolidated
basis (except properties sold or otherwise disposed of since the date thereof in
the ordinary course of business), free and clear of all Liens, except (i)
statutory Liens securing payments not yet due, and (ii) such imperfections or
irregularities of title, claims or Liens as do not materially affect the use of
the properties or assets subject thereto or affected thereby or otherwise
materially impair business operations at such properties, and (b) is the lessee
of all leasehold estates reflected in the latest financial statements included
in the Company Interim Financial Statements or acquired after the date thereof
which are material to its business on a consolidated basis (except for leases
that have expired by their terms since the date thereof) and is in possession of
the properties purported to be leased thereunder, and each such lease is valid
without default thereunder by the lessee or, to the Company’s knowledge, the
lessor, except in the case of clauses (a) and (b) above as would not,
individually or in the aggregate, have a Material Adverse Effect on the Company.

 

19



--------------------------------------------------------------------------------

3.14 Intellectual Property.

 

(a) No Infringement. To the knowledge as of the date hereof of the Company, the
services and operations of the Company do not infringe or misappropriate the
Intellectual Property of any third party where such infringement or
misappropriation would, individually or in the aggregate, have a Material
Adverse Effect on the Company. “Intellectual Property” shall mean any or all of
the following and all rights in, arising out of, or associated therewith: (i)
all United States, international and foreign patents and applications therefor
and all reissues, divisions, renewals, extensions, provisionals, continuations
and continuations-in-part thereof, (ii) all inventions (whether patentable or
not), invention disclosures, improvements, trade secrets, proprietary
information, know how, technology, technical data and customer lists, and all
documentation relating to any of the foregoing, (iii) all copyrights, copyrights
registrations and applications therefor, and all other rights corresponding
thereto throughout the world, (iv) all trade names, logos, URLs, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor throughout the world, (v) all databases and data
collections and all rights therein throughout the world, (vi) all moral and
economic rights of authors and inventors, however denominated, throughout the
world, and (vii) any similar or equivalent rights to any of the foregoing
anywhere in the world.

 

(b) No Impairment. There is no contract, undertaking or agreement to which the
Company or any Company Subsidiary is party or by which they are bound that will
result in: (i) Parent or any Subsidiary of Parent being bound by any material
non-compete or other material restriction on the operation of any business of
Parent or the Parent Subsidiaries or (ii) Parent or any Parent Subsidiary
granting any rights or licenses to any material Intellectual Property of Parent
or any Parent Subsidiary to any third party (including a covenant not to sue
with respect to any material Intellectual Property of Parent or any Parent
Subsidiary).

 

3.15 Environmental Matters.

 

(a) Hazardous Material. Except as would not, individually or in the aggregate,
result in a Material Adverse Effect on the Company, no underground storage tanks
and no amount of any substance that has been designated by any Governmental
Entity or by applicable federal, state or local Law to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including PCBs,
asbestos, petroleum, urea-formaldehyde and all substances listed as hazardous
substances pursuant to the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, or defined as a hazardous waste pursuant
to the United States Resource Conservation and Recovery Act of 1976, as amended,
and the regulations promulgated pursuant to said Laws, but excluding office and
janitorial supplies (a “Hazardous Material”), are present, as a result of the
actions of the Company or any of the Company Subsidiaries or any affiliate of
the Company, or, to the knowledge of the Company, as a result of any actions of
any third party or otherwise, in, on or under any property, including the land
and the improvements, ground water and surface water thereof, that the Company
or any of the Company Subsidiaries has at any time owned, operated, occupied or
leased.

 

20



--------------------------------------------------------------------------------

(b) Hazardous Materials Activities. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect on the Company: (i) neither the
Company nor any of the Company Subsidiaries has transported, stored, used,
manufactured, disposed of, released or exposed its Employees or others to
Hazardous Materials in violation of any Law in effect on or before the Closing
Date and (ii) neither the Company nor any of the Company Subsidiaries has
disposed of, transported, sold, used, released, exposed its Employees or others
to or manufactured any product containing a Hazardous Material (collectively,
“Hazardous Materials Activities”) in violation of any rule, regulation, treaty
or statute promulgated by any Governmental Entity in effect prior to or as of
the date hereof to prohibit, regulate or control Hazardous Materials or any
Hazardous Material Activity.

 

3.16 Clients. (a) Between January 1, 2001 and the date hereof, none of the Key
Company Clients has canceled or otherwise terminated its contract or
relationship with the Company or any of the Company Subsidiaries or has at any
time decreased significantly its usage of the services of the Company or any of
the Company Subsidiaries (except for decreases which are, to the knowledge of
the Company, primarily attributable to the satisfactory completion of specific
projects in the ordinary course of business) and, to the knowledge of the
Company, there has been no material adverse change in the business relationship
of the Company and each of the Company Subsidiaries with any Key Company Client.
Except as set forth on Section 3.16 of the Company Disclosure Letter, to the
knowledge of the Company, no such client intends to cancel or otherwise
terminate its relationship with the Company or the Company Subsidiaries or to
decrease significantly its usage of the services of the Company or the Company
Subsidiaries (except for decreases primarily attributable to the satisfactory
completion, to the knowledge of the Company, of specific projects in the
ordinary course of business), except for such of the foregoing arising after the
date hereof as would not, individually or in the aggregate, have a Material
Adverse Effect on the Company.

 

(b) To the knowledge of the Company, there is no dispute with any Key Company
Client or delays or other problems in connection with any services rendered by
the Company or the Company Subsidiaries to any Key Customer Client that have
given rise or could reasonably be expected to give rise to a liability (in the
context of the work at issue) or the need to provide “service credits” or
additional services for the customer involved, in each case that would,
individually or in the aggregate, have a Material Adverse Effect on the Company.

 

3.17 State Takeover Laws. The Company Board has approved this Agreement and the
transactions contemplated hereby as required to render inapplicable to such
agreement and transactions DGCL Section 203 and any similar “takeover” or
“interested stockholder” Law (any such Laws, “Takeover Statutes”).

 

3.18 Reorganization. As of the date of this Agreement, the Company is not aware
of any fact or circumstance that could reasonably be expected to prevent the
Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code.

 

21



--------------------------------------------------------------------------------

3.19 Opinion. Prior to the execution of this Agreement, the Company has received
an opinion from Morgan Stanley & Co. Incorporated to the effect that as of the
date thereof and based upon and subject to the matters set forth therein, the
Exchange Ratio is fair to the stockholders of the Company from a financial point
of view. Such opinion has not been amended or rescinded as of the date of this
Agreement.

 

3.20 Company Information. The information relating to the Company and the
Company Subsidiaries that is or will be provided by the Company or its
representatives for inclusion in the Joint Proxy Statement and the Form S-4, or
in any other document filed with any other Regulatory Agency in connection with
the transactions contemplated by this Agreement will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they are made, not misleading. The Joint Proxy Statement (except for such
portions thereof that relate only to Parent or any of the Parent Subsidiaries)
will comply in all material respects with the provisions of the Exchange Act and
the rules and regulations thereunder.

 

3.21 Vote Required. The Company Stockholder Approval is the only vote of the
holders of any class or series of Company Capital Stock necessary to approve and
adopt this Agreement and the transactions contemplated hereby (including the
Merger).

 

3.22 Broker’s Fees. None of the Company, any Company Subsidiary or any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the Merger or related transactions contemplated by this Agreement, other
than Morgan Stanley & Co. Incorporated, the material terms of whose engagement
have been disclosed to Parent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Except as disclosed in the disclosure letter (the “Parent Disclosure Letter”)
delivered by Parent and Merger Sub to the Company prior to the execution of this
Agreement (which schedule sets forth, among other things, items the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in this Article IV, or to one or more of
Parent’s or Merger Sub’s covenants contained in Article V), Parent and Merger
Sub represent and warrant to the Company as follows:

 

4.1 Corporate Organization. (a) Parent is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Parent
has the corporate power and authority to own or lease all of its properties and
assets and to

 

22



--------------------------------------------------------------------------------

carry on its business as it is now being conducted, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where the failure to be so licensed or qualified would not, individually
or in the aggregate, have a Material Adverse Effect on Parent.

 

(b) True and complete copies of the Amended and Restated Certificate of
Incorporation (the “Parent Charter”), the Amended and Restated Bylaws of Parent
(the “Parent Bylaws”), the Merger Sub Charter and the Merger Sub Bylaws, each as
in effect as of the date of this Agreement, have previously been made available
to the Company.

 

(c) Each Parent Subsidiary (i) is duly organized and validly existing under the
Laws of its jurisdiction of organization, (ii) is duly qualified to do business
and in good standing in all jurisdictions (whether federal, state, local or
foreign) where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, and (iii) has all the corporate power
and authority to own or lease its properties and assets and to carry on its
business as now conducted, except as would not, individually or in the
aggregate, have a Material Adverse Effect on Parent.

 

4.2 Capitalization. (a) The authorized capital stock of Parent, as of the
Measurement Date, consists of (A) 1,000,000,000 shares of Parent Common Stock
(“Parent Common Stock”), of which, as of the Measurement Date, (i) 750,000,000
shares were authorized and 31,298,249 shares were issued and outstanding as
Parent Class A Common Stock, (ii) 200,000,000 shares were authorized and
62,582,704 shares were issued and outstanding as Parent Class B Common Stock,
and (iii) 50,000,000 shares were authorized and 4,519,719 shares were issued and
outstanding as Parent Class C Common Stock and (B) 10,000,000 shares of Parent
Preferred Stock, par value $0.01 per share (“Parent Preferred Stock”), of which
1,400,000 shares were authorized and no shares were issued and outstanding as
Parent Series A Preferred Stock. As of the Measurement Date, 273,249 shares of
Parent Class A Common Stock were held in Parent’s treasury and no shares of
Parent Common Stock or Parent Preferred Stock were reserved for issuance, except
for 25,000,000 shares reserved for issuance upon exercise of options issued
pursuant to employee and director stock plans of Parent in effect as of the date
of this Agreement (the “Parent Stock Plans”). All of the issued and outstanding
shares of Parent Capital Stock have been duly authorized and validly issued and
are fully paid, nonassessable and free of preemptive rights, with no personal
liability attaching to the ownership thereof. As of the Measurement Date, except
pursuant to this Agreement, the Parent Stock Plans and stock repurchase plans
entered into by Parent from time to time, Parent does not have and is not bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase, issuance or registration
of any shares of Parent Capital Stock or any other equity securities of Parent
or any securities representing the right to purchase or otherwise receive any
shares of Parent Capital Stock. The shares of Parent Class A Common Stock to be
issued pursuant to the Merger will be duly authorized and validly issued and, at
the Effective Time, all such shares will be fully paid, nonassessable and free
of preemptive rights, with no personal liability attaching to the ownership
thereof.

 

23



--------------------------------------------------------------------------------

(b) All of the issued and outstanding shares of capital stock or other equity
ownership interests of each “significant subsidiary” (as such term is defined
under Regulation S-X of the SEC) of Parent are owned by Parent, directly or
indirectly, free and clear of any Liens, and all of such shares or equity
ownership interests are duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. No such significant subsidiary has
or is bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the purchase or issuance
of any shares of capital stock or any other equity security of such subsidiary
or any securities representing the right to purchase or otherwise receive any
shares of capital stock or any other equity security of such subsidiary.

 

(c) No bonds, debentures, notes or other indebtedness having the right to vote
on any matter on which Parent’s stockholders may vote are issued and
outstanding.

 

(d) All of the issued and outstanding shares of Merger Sub Common Stock are
owned directly by Parent. Merger Sub was formed solely for the purpose of
engaging in the transactions contemplated hereby, has not engaged in any
activities other than in connection with the transactions contemplated by this
Agreement and has incurred no liabilities or obligations other than as
contemplated hereby.

 

4.3 Authority; No Violation. (a) Each of Parent and Merger Sub has the corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by Parent and Merger Sub and the consummation of the transactions contemplated
hereby have been duly and validly approved by the Board of Directors of Parent
(the “Parent Board”), the Board of Directors of Merger Sub (the “Merger Sub
Board”) and Parent, as the sole stockholder of Merger Sub. The Parent Board and
the Merger Sub Board have determined that this Agreement and the transactions
contemplated hereby are in the best interests of Parent and Merger Sub and their
respective stockholders and the Parent Board has directed that this Agreement
and the transactions contemplated hereby and the issuance of the Merger
Consideration (the “Share Issuance”) be submitted to Parent’s stockholders for
approval at a duly held meeting of such stockholders (the “Parent Stockholders
Meeting”) and, except for approval of this Agreement and the transactions
contemplated hereby and the Share Issuance by a majority of the holders of
Parent Common Stock, present in person or by proxy at the Parent Stockholder
Meeting (“Parent Stockholder Approval”), no other corporate proceedings on the
part of Parent or Merger Sub are necessary to approve this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Parent and by Merger Sub and (assuming due
authorization, execution and delivery by the Company) constitute the valid and
binding obligations of Parent and Merger Sub, enforceable against Parent and
Merger Sub in accordance with their terms (except as may be limited by the
Bankruptcy Exception).

 

24



--------------------------------------------------------------------------------

(b) Neither the execution and delivery of this Agreement by Parent or Merger
Sub, nor the consummation of the transactions contemplated hereby, nor
compliance by Parent or Merger Sub, as applicable, with any of the terms or
provisions of this Agreement, will (i) violate any provision of the Parent
Charter, the Parent Bylaws, the Merger Sub Charter or the Merger Sub Bylaws or
(ii) assuming that the consents, approvals and filings referred to in Section
4.4 are duly obtained and/or made, (A) violate any Injunction or Law applicable
to Parent, any of the Parent Subsidiaries or any of their respective properties
or assets or (B) violate, conflict with, result in a breach of any provision of
or the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of Parent or any of the Parent Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Parent or any of the Parent Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected, except for such violations, conflicts, breaches or defaults referred
to in clause (ii) that would not, individually or in the aggregate, have a
Material Adverse Effect on Parent.

 

4.4 Consents and Approvals. Except for (i) the filing with the SEC of the Joint
Proxy Statement and the filing and declaration of effectiveness of the Form S-4,
(ii) the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware pursuant to the DGCL, (iii) any notices or filings under the
HSR Act, (iv) Parent Stockholder Approval, and (v) the consents or approvals
listed in Section 4.4 of the Parent Disclosure Letter, no consents or approvals
of or filings or registrations with any Governmental Entity are necessary in
connection with (A) the execution and delivery by Parent or Merger Sub of this
Agreement and (B) the consummation by Parent and Merger Sub, as applicable, of
the Merger and the other transactions contemplated by this Agreement.

 

4.5 Reports. (a) Parent and each of the Parent Subsidiaries have timely filed
all reports, registrations and statements, together with any amendments required
to be made with respect thereto, that they were required to file since January
1, 2001 with the Regulatory Agencies, and all other reports and statements
required to be filed by them since January 1, 2001, including any report or
statement required to be filed pursuant to the Laws of the United States, or any
Regulatory Agency, and have paid all fees and assessments due and payable in
connection therewith, except where the failure to file such report, registration
or statement or to pay such fees and assessments would not, individually or in
the aggregate, have a Material Adverse Effect on Parent. No Regulatory Agency
has initiated or has pending any proceeding or, to the knowledge of Parent,
investigation into the business or operations of Parent or any of the Parent
Subsidiaries since January 1, 2001, except where such proceedings or
investigation would not, individually or in the aggregate, have a Material
Adverse Effect on Parent. There is no unresolved violation, criticism or
exception by any Regulatory Agency with respect to any report or statement
relating to any examinations or inspections of Parent or any Parent
Subsidiaries; there has been no formal or informal inquiry by, or

 

25



--------------------------------------------------------------------------------

disagreement or dispute with, any Regulatory Agency with respect to the
business, operations, policies or procedures of Parent since January 1, 2001
that would, individually or in the aggregate, have a Material Adverse Effect on
Parent; and all reports, registrations and statements referred to in this
Section 4.5, including accompanying certifications by officers, complied as to
form with all applicable legal requirements and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

 

(b) Parent has previously made available to the Company an accurate and complete
copy of each (i) final registration statement, prospectus, report, schedule or
definitive proxy statement filed by Parent with the SEC pursuant to the
Securities Act or the Exchange Act (“Parent Reports”) from January 1, 2001
through the date of this Agreement and (ii) communication mailed by Parent to
its stockholders and press release or similar announcement published by Parent,
in each case since January 1, 2001 and prior to the date of this Agreement
(“Parent Public Statements”), and no Parent Report or Parent Public Statement
filed, mailed or published since January 1, 2001 as of the date of such Parent
Report or Parent Public Statement, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of
circumstances under which they were made, not misleading. All Parent Reports
filed under the Securities Act and the Exchange Act since January 1, 2001, as of
their respective dates, complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto.

 

4.6 Financial Statements. (a) Parent has previously made available to the
Company copies of (i) the consolidated balance sheet of Parent and the Parent
Subsidiaries (or, as applicable, their predecessors) as of September 30, 2001,
2002 and 2003, and the related consolidated statements of income, changes in
stockholders’ equity and cash flows for the years then ended as reported in
Parent’s Annual Report on Form 10-K for the fiscal year ended September 30, 2003
(such financial statements, the “Parent 2003 Financial Statements”) filed with
the SEC under the Exchange Act, accompanied by the audit report of Ernst & Young
LLP, independent public accountants with respect to Parent, and (ii) the
unaudited consolidated balance sheet of Parent and the Parent Subsidiaries as of
March 31, 2004, and the related consolidated statements of income and cash flows
of the three-month periods then ended, as reported in Parent’s Quarterly Report
on Form 10-Q for the quarterly period ended March 31, 2004 (the “Parent Interim
Financial Statements,” and together with the Parent 2003 Financial Statements,
the “Parent Financial Statements”). The September 30, 2003 consolidated balance
sheet of Parent (including the related notes, where applicable) included in the
Parent Financial Statements fairly presents in all material respects the
consolidated financial position of Parent and the Parent Subsidiaries as of the
date thereof, and the other financial statements referred to in this Section 4.6
(including the related notes, where applicable) fairly present in all material
respects the results of the consolidated operations, cash flows and changes in
stockholders’ equity and consolidated financial position of Parent and the
Parent Subsidiaries for the respective fiscal periods or as of

 

26



--------------------------------------------------------------------------------

the respective dates therein set forth, subject in the case of the Parent
Interim Financial Statements to normal year-end audit adjustments in amounts
that are immaterial in nature and amount and are consistent with past
experience. Each of the Parent Financial Statements (including the related
notes, where applicable), as of their respective dates, complied in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto and each of such statements
(including the related notes, where applicable) has been prepared in all
material respects in accordance with GAAP consistently applied during the
periods involved, except, in each case, as indicated in such statements or in
the notes thereto. The books and records of Parent and the Parent Subsidiaries
have been, and are being, maintained in all material respects in accordance with
GAAP and any other applicable legal and accounting requirements and reflect only
actual transactions.

 

(b) The records, systems, controls, data and information of Parent and the
Parent Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of Parent or the Parent Subsidiaries or accountants (including all means of
access thereto and therefrom), except for any non-exclusive ownership and
non-direct control that would not reasonably be expected to have a materially
adverse effect on the system of internal accounting controls described in the
following sentence. Parent and the Parent Subsidiaries have devised and maintain
a system of internal accounting controls sufficient to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of financial statements in accordance with GAAP. Parent (i) has designed
disclosure controls and procedures to ensure that material information relating
to Parent, including its consolidated Subsidiaries, is made known to the
management of Parent by others within those entities and (ii) has disclosed,
based on its most recent evaluation prior to the date hereof, to Parent’s
auditors and the audit committee of the Parent Board (A) any significant
deficiencies in the design or operation of internal controls which could
adversely affect in any material respect Parent’s ability to record, process,
summarize and report financial data and have identified for Parent’s auditors
any material weaknesses in internal controls and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Parent’s internal controls. Parent has made available to the Company a
summary of any such disclosure made by management to Parent’s auditors and audit
committee since January 1, 2002.

 

(c) Except for those liabilities that are reflected or reserved against on March
31, 2004 consolidated balance sheet of Parent included in the Parent Interim
Financial Statements and for liabilities incurred in the ordinary course of
business consistent with past practice since March 31, 2004, since such date,
neither Parent nor any of the Parent Subsidiaries has incurred any liability of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due and including any off balance sheet financings,
loans, indebtedness, make whole or similar liabilities or obligations) that
would be required to be reflected in a consolidated balance sheet of Parent or
would, individually or in the aggregate, have a Material Adverse Effect on
Parent;

 

27



--------------------------------------------------------------------------------

4.7 Absence of Certain Changes or Events. Except as set forth in a final
registration statement, prospectus, report or definitive proxy statement filed
since January 1, 2004 with the SEC pursuant to the Securities Act or the
Exchange Act and prior to the Measurement Date:

 

(a) since September 30, 2003 through and including the date of this Agreement,
no event or events have occurred that have had or would have, individually or in
the aggregate, a Material Adverse Effect on Parent; and

 

(b) since September 30, 2003 through and including the date of this Agreement,
Parent and the Parent Subsidiaries have carried on their respective businesses
in all material respects in the ordinary course and have not taken any action or
failed to take any action that would have resulted in a breach of Section 5.3
had such Section been in effect since September 30, 2003.

 

4.8 Legal Proceedings. (a) None of Parent or any Parent Subsidiary is a party to
any, and there are no pending or, to the best of Parent’s knowledge, threatened,
legal, administrative, arbitral or other proceedings, claims, actions or
governmental or regulatory investigations of any nature against Parent or any
Parent Subsidiary except as would not, individually or in the aggregate, have a
Material Adverse Effect on Parent.

 

(b) There is no Injunction, judgment, or regulatory restriction (other than
those of general application that apply to similarly situated human resources
outsourcing companies or their Subsidiaries) imposed upon Parent, any Parent
Subsidiary or the assets of Parent or any Parent Subsidiary that would,
individually or in the aggregate, have a Material Adverse Effect on Parent.

 

(c) Neither Parent nor any of the Parent Subsidiaries is subject to any
cease-and-desist or other order or enforcement action issued by, or is a party
to any written agreement, consent agreement or memorandum of understanding with,
or is a party to any commitment letter or similar undertaking to, or is subject
to any order or directive by, or has been ordered to pay any civil money penalty
by, or since January 1, 2001, has adopted any policies, procedures or board
resolutions at the request or suggestion of any Regulatory Agency or other
Governmental Entity that currently restricts in any material respect the conduct
of its business or that in any material manner relates to its management or its
business (each, whether or not set forth in the Parent Disclosure Letter, a
“Parent Regulatory Agreement”), or is obligated to make any payment or incur any
other expense pursuant to any Parent Regulatory Agreement, nor has Parent or any
of the Parent Subsidiaries been advised since January 1, 2001, by any Regulatory
Agency or other Governmental Entity that it is considering issuing, initiating,
ordering or requesting any such Parent Regulatory Agreement.

 

4.9 Compliance with Applicable Law. Parent and each of the Parent Subsidiaries
hold all licenses, franchises, permits, variances, orders, approvals and

 

28



--------------------------------------------------------------------------------

authorizations necessary for the lawful conduct of their respective businesses
under and pursuant to each, and have complied in all respects with and are not
in default in any respect under any, applicable Law of any Governmental Entity
relating to Parent or any of the Parent Subsidiaries, except where the failure
to hold such license, franchise, permit, variance, order, approval or
authorization or such noncompliance or default would not, individually or in the
aggregate, have a Material Adverse Effect on Parent.

 

4.10 Reorganization. As of the date of this Agreement, Parent is not aware of
any fact or circumstance that could reasonably be expected to prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.

 

4.11 Parent Information. The information relating to Parent and the Parent
Subsidiaries to be contained in the Joint Proxy Statement and the Form S-4, or
the information relating to Parent and the Parent Subsidiaries that is or will
be provided by Parent or its representatives for inclusion in any other document
filed with any other Regulatory Agency in connection with the transactions
contemplated by this Agreement will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. The Joint Proxy Statement (except for such portions thereof that
relate only to the Company or any of the Company Subsidiaries) will comply with
the provisions of the Exchange Act and the rules and regulations thereunder in
all material respects. The Form S-4 will comply with the provisions of the
Securities Act and the rules and regulations thereunder in all material
respects.

 

4.12 Vote Required. The Parent Stockholder Approval is the only vote of the
holders of any class or series of Parent Capital Stock necessary to approve and
adopt this Agreement and the transactions contemplated hereby (including the
Merger).

 

4.13 Broker’s Fees. None of Parent, any Parent Subsidiary or any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any brokers fees, commissions or finder’s fees in connection
with the Merger or related transactions contemplated by this Agreement, other
than Goldman, Sachs & Co.

 

ARTICLE V

 

PRE-CLOSING COVENANTS

 

5.1 Conduct of Businesses Prior to the Effective Time. During the period from
the date of this Agreement to the Effective Time, except as expressly
contemplated or permitted by this Agreement or a provision of the Company
Disclosure Letter making specific reference to this Section 5.1, the Company
will, and will cause each of the Company Subsidiaries to, (a) conduct its
business in the ordinary course in all material respects, (b) use reasonable
best efforts to maintain and preserve intact its business organization,
employees and advantageous business relationships and retain the services of its
key officers and key employees, and (c) take no action that would

 

29



--------------------------------------------------------------------------------

adversely affect or materially delay the ability of the Company, Parent or
Merger Sub to obtain any necessary approvals of any Regulatory Agency or other
Governmental Entity required for the transactions contemplated hereby or to
perform its covenants under this Agreement or to consummate the transactions
contemplated hereby.

 

5.2 Company Forbearances. Without limiting the generality of Section 5.1, during
the period from the date of this Agreement to the Effective Time, except as set
forth in the Company Disclosure Letter and except as expressly contemplated or
permitted by this Agreement subject to Section 6.13, the Company will not, and
will not permit any of the Company Subsidiaries to, without the prior written
consent of Parent (in its reasonable discretion):

 

(a) incur any indebtedness for borrowed money, assume, guarantee, endorse or
otherwise as an accommodation become responsible for the obligations of any
other individual, corporation or other entity (but not including accrual of
interest on or maturity of obligations incurred before the date hereof), in
excess of $5,000,000 in the aggregate, or make any loan or advance, other than:
(A) short-term indebtedness incurred to refinance short-term indebtedness and
indebtedness of the Company or any of its directly or indirectly wholly owned
Subsidiaries to the Company or any of the Company Subsidiaries, (B) guarantees
of performance obligations of the Company or any of the Company Subsidiaries in
the ordinary course of business consistent with past practice, or (C)
non-executive officer employee loans or advances permitted under applicable Law
made in the ordinary course of business not to exceed $1,000,000 in the
aggregate;

 

(b) (i) adjust, split, combine or reclassify any of its capital stock;

 

(ii) make, declare or pay any dividend, or make any other distribution on, or
directly or indirectly redeem, purchase or otherwise acquire, any shares of its
capital stock or any securities or obligations convertible (whether currently
convertible or convertible only after the passage of time or the occurrence of
certain events) into or exchangeable for any shares of its capital stock (except
(A) dividends paid by any of the Company Subsidiaries to the Company or to any
of its wholly owned Subsidiaries, (B) the acceptance of shares of Company Common
Stock as payment of the exercise price of stock options or for withholding taxes
incurred in connection with the exercise of Company Stock Options or the vesting
of restricted stock or other Company Restricted Stock, in each case in
accordance with past practice and the terms of the applicable award agreements
or the Company Stock Plans pursuant to which the awards were granted, (C)
repurchases or cancellations of unvested shares in connection with the
termination of the employment relationship with any employee pursuant to stock
option or purchase agreements in effect on the date hereof, and (D) as set forth
in Section 5.2(b)(ii) of the Company Disclosure Letter);

 

(iii) grant any stock appreciation rights or grant any individual, corporation
or other entity any right to acquire any shares of its capital stock, other than
grants to newly-hired employees of the Company who are not officers or directors
of the Company made in the ordinary course of business consistent with past
practice under the Company Stock Plans; or

 

30



--------------------------------------------------------------------------------

(iv) issue any additional shares of capital stock or securities convertible into
shares of capital stock except (A) the satisfaction of any Company Stock
Options, the Company Warrant or the Company Convertible Notes outstanding as of
the date of this Agreement or Company Stock Options or other stock based awards
issued thereafter in compliance with this Agreement or (B) pursuant to the
Company Employee Stock Purchase Plan, subject to Section 6.7(c);

 

(c) except in the ordinary course of business consistent with past practice with
respect to employees who are not directors or executive officers of the Company,
or as required by Law, an agreement in effect on the date hereof that is listed
in the Company Disclosure Letter or the Company Stock Plans:

 

(i) increase any wages, salaries, compensation, pension, or other fringe
benefits or perquisites payable to any officer, employee or director;

 

(ii) pay any pension or retirement allowance not required by any existing plan
or agreement or by applicable Law;

 

(iii) pay any bonus;

 

(iv) become a party to, amend or commit itself to, any pension, retirement,
profit-sharing or welfare benefit plan or agreement or employment agreement with
or for the benefit of any employee; or

 

(v) accelerate the vesting of, or the lapsing of restrictions with respect to,
any Company Restricted Stock other than Company Restricted Stock granted to
directors and executive officers;

 

(d) sell, transfer, mortgage, encumber or otherwise dispose of any of its
properties or assets that are, individually or in the aggregate with all other
such transactions, material to the Company and the Company Subsidiaries, taken
as a whole, to any Person other than a Company Subsidiary, provided, that this
shall not prohibit the Company from taking any cost reduction initiatives
disclosed to Parent on or prior to the date of this Agreement, including
facilities consolidations and attendant dispositions of assets, that would not
present a material risk of delaying the Merger or making it more difficult to
obtain any Necessary Consent;

 

(e) cancel, release or assign any indebtedness or third party claim that is
material, individually or in the aggregate with all other such indebtedness or
claims, to the Company and the Company Subsidiaries, taken as a whole, to any
Person, in each case other than in the ordinary course of business consistent
with past practice or pursuant to contracts in force at the date of this
Agreement;

 

(f) enter into any new line of business that is material to the Company and the
Company Subsidiaries, taken as a whole, or change any of its technology or

 

31



--------------------------------------------------------------------------------

operating policies that are material, individually or in the aggregate, to the
Company and the Company Subsidiaries, taken as a whole, except in the ordinary
course of business or as required by applicable Law or to accommodate a material
client request or need;

 

(g) acquire or agree to acquire by merging or consolidating with, or by
purchasing any equity interest in or a portion of the assets of, or by any other
manner, any business or any Person or division thereof, or otherwise acquire or
agree to acquire any assets which are material, individually or in the
aggregate, to its business, other than acquisitions of assets from clients in
connection with providing services to such clients in the ordinary course of
business consistent with past practice;

 

(h) knowingly take any action, or knowingly fail to take any reasonable action,
that is reasonably likely to prevent the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code;

 

(i) amend the Company Charter or the Company Bylaws, or otherwise take any
action to exempt any Person (other than Parent or the Parent Subsidiaries) from
any Takeover Statute or similarly restrictive provisions of its organizational
documents or terminate, amend or waive any provisions of any confidentiality or
standstill agreements in place with any third parties;

 

(j) settle any material claim, action or proceeding, except in the ordinary
course of business consistent with past practice or reserved for in the accounts
of the Company as of the date hereof;

 

(k) take any action that is intended or is reasonably likely to result in any of
its representations or warranties set forth in this Agreement being or becoming
untrue in any material respect at any time prior to the Effective Time, or in
any of the conditions to the Merger set forth in Article VII not being satisfied
or in a violation of any provision of this Agreement, except, in every case, as
may be required by applicable Law;

 

(l) except as required by GAAP or the SEC as concurred in by its independent
auditors, make any material change in its methods or principles of accounting
since March 31, 2004 or make or change any material Tax election;

 

(m) take any action that would materially impede or delay the ability of the
parties to obtain any necessary approvals of any Regulatory Agency or
Governmental Entity required for the transactions contemplated by this
Agreement;

 

(n) amend in any material respect or waive any of its material rights under any
contract listed or required to be listed on the Company Disclosure Letter,
except in the ordinary course of business consistent with past practice;

 

(o) enter into any contract, arrangement, commitment or understanding that would
have been a Company Contract had it been in existence on the date of this
Agreement, except in the ordinary course of business consistent with past
practice;

 

32



--------------------------------------------------------------------------------

(p) adopt or recommend a plan of complete or partial dissolution, merger or
consolidation, recapitalization, restructuring or other reorganization (other
than the Merger);

 

(q) enter into any agreement or commitment the effect of which would be to grant
to a third party following the Merger any actual or potential right of license
to any material Intellectual Property owned by Parent or any of the Parent
Subsidiaries;

 

(r) without limiting the generality or effect of any of the foregoing, expend
funds or incur liabilities for capital expenditures in excess of the amounts set
forth in the Company’s 2004 capital expenditure budget delivered by the Company
to Parent prior to the date of this Agreement; or

 

(s) agree to take, make any commitment to take, or adopt any resolutions of its
board of directors in support of, any of the actions prohibited by this Section
5.2.

 

5.3 Parent and Merger Sub Forbearances. During the period from the date of this
Agreement to the Effective Time, except as expressly contemplated or permitted
by this Agreement or in the Parent Disclosure Letter, Parent and Merger Sub will
not, and Parent will not permit any of the Parent Subsidiaries to, without the
prior written consent of the Company (in its reasonable discretion):

 

(a) adjust, split, combine or reclassify any of Parent’s capital stock;

 

(b) amend the Parent Charter;

 

(c) knowingly take any action, or knowingly fail to take any reasonable action,
that is reasonably likely to prevent the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code;

 

(d) subject to Section 6.13, take any action that would materially impede or
delay the ability of the parties to obtain any necessary approvals of any
Regulatory Agency or other Governmental Entity required for the transactions
contemplated hereby;

 

(e) adopt or recommend a plan of complete or partial dissolution or liquidation;

 

(f) subject to Section 6.13, take any action that is intended or is reasonably
likely to result in any of its representations or warranties set forth in this
Agreement being or becoming untrue in any material respect at any time prior to
the Effective Time, or in any of the conditions to the Merger set forth in
Article VII not being satisfied or in a violation of any provision of this
Agreement, except, in every case, as may be required by applicable Law;

 

(g) declare or pay any dividend or other distribution on any class of Parent
Common Stock with a record date prior to the Effective Time unless Parent

 

33



--------------------------------------------------------------------------------

irrevocably undertakes to add the per share amount of such dividend or
distribution to the Merger Consideration; provided, however, that this clause
(iv) will not apply to repurchases of Parent capital stock or any cash dividends
of no more than $0.25 per quarter declared or paid in connection with a decision
by the Parent Board approving the commencement of a regular quarterly dividend
for Parent Common Stock; or

 

(h) agree to take, make any commitment to take, or adopt any resolutions of the
Parent Board in support of, any of the actions prohibited by this Section 5.3.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

6.1 Regulatory Matters; Third Party Consents. (a) Parent and the Company will
promptly prepare and file with the SEC the Joint Proxy Statement and Parent will
promptly prepare and file with the SEC the Form S-4 in which the Joint Proxy
Statement will be included as a prospectus. Each of Parent and the Company will
use their commercially reasonable efforts to have the Form S-4 declared
effective under the Securities Act as promptly as practicable after such filing,
and thereafter mail or deliver the Joint Proxy Statement to its respective
stockholders.

 

(b) Subject to Section 6.13, the parties will cooperate with each other and use
their respective commercially reasonable efforts to promptly prepare and file
all necessary documentation, to effect all applications, notices, petitions and
filings, to obtain as promptly as practicable all permits, consents, approvals
and authorizations of all third parties and Governmental Entities that are
necessary or advisable to consummate the transactions contemplated by this
Agreement (including the Merger) and to comply with the terms and conditions of
all such permits, consents, approvals and authorizations of all such
Governmental Entities. The Company and Parent will have the right to review in
advance, and, to the extent practicable, each will consult the other on, in each
case subject to applicable Laws relating to the exchange of information, all the
information relating to the Company or Parent, as the case may be, and any of
their respective Subsidiaries, which appear in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions contemplated by this Agreement. In exercising the
foregoing right, each of the parties will act reasonably and as promptly as
practicable. The parties will consult with each other with respect to the
obtaining of all permits, consents, approvals and authorizations of all third
parties and Governmental Entities necessary or advisable to consummate the
transactions contemplated by this Agreement and each party will keep the other
apprised of the status of matters relating to completion of the transactions
contemplated by this Agreement.

 

(c) Each of Parent and the Company will, upon request, furnish to the other all
information concerning itself, its Subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the Joint Proxy Statement, the Form S-4 or any other
statement, filing,

 

34



--------------------------------------------------------------------------------

notice or application made by or on behalf of Parent, the Company or any of
their respective Subsidiaries to any Governmental Entity in connection with the
Merger and the other transactions contemplated by this Agreement.

 

(d) Each of Parent and the Company will promptly advise the other upon receiving
any communication from any Governmental Entity consent or approval of which is
required for consummation of the transactions contemplated by this Agreement.

 

6.2 Access to Information. (a) Upon reasonable notice and subject to applicable
Laws relating to the exchange of information, each of the Company and Parent
will, and will cause each Parent Subsidiary to, afford to the officers,
employees, accountants, counsel and other representatives of the other,
reasonable access, during normal business hours during the period prior to the
Effective Time, to all its properties, books, contracts, commitments and
records, and, during such period, the parties will, and will cause its
Subsidiaries to, make available to the other party (i) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of federal or state securities
Laws (other than reports or documents that such party is not permitted to
disclose under applicable Law) and (ii) all other information concerning its
business, properties and personnel as the other may reasonably request. Neither
the Company nor Parent nor any of their Subsidiaries will be required to provide
access to or to disclose information where such access or disclosure would
jeopardize the attorney-client privilege of such party or its Subsidiaries or
contravene any Law, rule, regulation, order, judgment, decree, fiduciary duty or
binding agreement entered into prior to the date of this Agreement. The parties
will make appropriate substitute disclosure arrangements under circumstances in
which the restrictions of the preceding sentence apply.

 

(b) All information and materials provided pursuant to this Agreement will be
subject to the provisions of the Confidentiality Agreement entered into between
the Company and Parent as of March 12, 2004 (the “Confidentiality Agreement”).

 

(c) No investigation by either of the parties or their respective
representatives will affect the representations and warranties of the other set
forth in this Agreement.

 

6.3 Stockholder Approvals. Each of the Company and Parent will call a meeting of
its stockholders to be held as soon as reasonably practicable for the purpose of
obtaining the requisite stockholder approvals required in connection with this
Agreement and the Merger, and each will use its reasonable best efforts to cause
such meetings to occur as soon as reasonably practicable on the same date. Each
of the Company Board and the Parent Board will use its reasonable best efforts
to obtain from its respective stockholders the Company Stockholder Approval and
Parent Stockholder Approval. The Parent Board will recommend that its
stockholders vote in favor of the Share Issuance, and the Company Board will
recommend that its stockholders vote in favor of the adoption of this Agreement,
subject to their respective fiduciary duties in connection with any Parent
Acquisition Proposal in the case of the Parent Board, or, in

 

35



--------------------------------------------------------------------------------

the case of the Company Board, subject to its fiduciary duties in respect of a
Superior Proposal and in compliance by the Company with Section 6.12. Nothing in
this Agreement will prohibit Parent or the Company from taking and disclosing to
its stockholders a position required by Rule 14e-2(a) or Rule 14d-9 promulgated
under the Exchange Act. In addition, without limiting the generality or effect
of the foregoing, nothing herein will restrict any party from disclosing to its
stockholders information that its Board of Directors determines in good faith,
after consultation with counsel, it is required to disclose under applicable
Law.

 

6.4 Legal Conditions to Merger. Subject to Section 6.13, each of Parent and the
Company will, and will cause its Subsidiaries to, use their commercially
reasonable efforts (i) to take, or cause to be taken, all actions necessary,
proper or advisable to comply promptly with all legal requirements that may be
imposed on such party or its Subsidiaries with respect to the Merger and,
subject to the conditions set forth in Article VII, to consummate the
transactions contemplated by this Agreement and (ii) to obtain (and to cooperate
with the other party to obtain) any material consent, authorization, order or
approval of, or any exemption by, any Governmental Entity and any other third
party that is required to be obtained by the Company or Parent or any of their
respective Subsidiaries in connection with the Merger and the other transactions
contemplated by this Agreement.

 

6.5 Affiliate Letters. The Company will use its commercially reasonable efforts
to cause each director, executive officer and other Person who is an “affiliate”
(for purposes of Rule 145 under the Securities Act) of the Company to deliver to
Parent, as soon as practicable after the date of this Agreement, and prior to
the date of the meeting of the Company stockholders to be held pursuant to
Section 6.3, a written agreement, in the form of Exhibit C.

 

6.6 NYSE Listing. Parent will use its commercially reasonable efforts to cause
the shares of Parent Class A Common Stock to be issued, or reserved for
issuance, in connection with the Merger to be approved for listing on the NYSE,
subject to official notice of issuance, prior to the Effective Time.

 

6.7 Employee Matters. (a) From the Effective Time through the first anniversary
of the Effective Time (the “Benefits Provision Date”), except for participation
in equity plans (which is covered by Section 6.7(b)), Parent will, or will cause
the Company to, provide employees of the Company and the Company Subsidiaries as
of the Effective Time (the “Covered Employees”) employee benefits and
compensation plans, programs and arrangements that, in Parent’s reasonable
judgment, in the aggregate (giving effect to the benefits and compensation to be
provided pursuant to Section 6.7(b)) are not substantially less valuable to
Covered Employees than are the employee benefits and compensation, excluding
severance arrangements, plans, programs and arrangements provided by the Company
or the Company Subsidiaries, as the case may be, to such employees as of the
Measurement Date, provided, however, that subject to Section 6.7(b), prior to
the Benefits Provision Date Parent will be deemed to be in compliance with this
covenant if it makes provision so that Covered Employees become eligible to
participate in benefit plans provided to similarly situated employees of Parent
and the Parent Subsidiaries and nothing therein or otherwise will affect the
at-will employment status of any employee.

 

36



--------------------------------------------------------------------------------

(b) Each of Parent and the Company will take the actions indicated to be taken
by it on Exhibit 6.7(b) at or prior to the times specified therein.

 

(c) The Company shall take all necessary and appropriate actions with respect to
the Company Employee Stock Purchase Plan so that the offering period ending June
30, 2004, is the final offering period for which shares of Company Common Stock
are issued under such plan.

 

6.8 Indemnification; Directors’ and Officers’ Insurance. (a) After the Effective
Time, in the event of any threatened or actual claim, action, suit, proceeding
or investigation, whether civil, criminal or administrative, including any such
claim, action, suit, proceeding or investigation in which any individual who is
now, or has been at any time prior to the date of this Agreement, or who becomes
prior to the Effective Time, a director, officer or employee of the Company or
any of the Company Subsidiaries or who is or was serving at the request of the
Company or any of the Company Subsidiaries as a director, officer, employee or
agent of another Person (the “Indemnified Parties”), is, or is threatened to be,
made a party based in whole or in part on, or arising in whole or in part out
of, or pertaining to (i) the fact that such individual is or was a director,
officer or employee of the Company or any of the Company Subsidiaries or (ii)
this Agreement or any of the transactions contemplated by this Agreement,
whether asserted or arising before or after the Effective Time, Parent will, and
will cause the Surviving Corporation to, indemnify, defend and hold harmless,
such Indemnified Parties against such claims, actions, suits or proceedings, to
the fullest extent that would be permitted under applicable Delaware corporate
Law (including reimbursement for reasonable fees and expenses incurred in
advance of the final disposition of any claim, suit, proceeding or investigation
to each Indemnified Party). From and after the Effective Time, Parent will, and
will cause the Surviving Corporation to, fulfill and honor in all respects the
obligations of the Company to indemnify, defend and hold harmless, the
Indemnified Parties as provided in the Company Charter and the Company Bylaws in
effect on the date hereof, and any agreement specifically listed in Section 6.8
of the Company Disclosure Letter, provided, however, to the extent any such
matter arises out of service by any individual as a director or officer of
Parent as of or after the Merger, such indemnity shall be provided in accordance
with the Parent Charter and Parent Bylaws, as in effect from time to time, and
any director and officer indemnification agreements between Parent and such
person.

 

(b) Parent will use its reasonable best efforts to cause the individuals covered
by the Company’s directors’ and officers’ liability insurance immediately prior
to the Effective Time to be covered for a period of six years after the
Effective Time by the directors’ and officers’ liability insurance as in effect
on the Measurement Date, and if that is not practicable, then such insurance not
substantially less favorable to the insureds than the policy maintained by the
Company as of the Measurement Date (such other insurance may include so-called
“tail” policies, of at least the same coverage and amounts containing terms and
conditions that are not less advantageous than the

 

37



--------------------------------------------------------------------------------

Company’s policy as in effect on the Measurement Date) with respect to acts or
omissions occurring prior to the Effective Time that were committed by such
officers and directors in their capacity as such, and provided further, that in
no event will Parent be required to expend in any year an amount in excess of
150% of the annual aggregate premiums currently paid by the Company for such
insurance (the “Maximum Premium”). If such insurance coverage cannot be obtained
at all, or can only be obtained at an annual premium in excess of the Maximum
Premium, Parent will maintain policies of directors’ and officers’ insurance
obtainable for an annual premium equal to the Maximum Premium. Notwithstanding
the foregoing, Parent’s obligations under this Section 6.8(b) will be deemed
satisfied to the extent that any such individual is covered for all such periods
with respect to such acts or omissions under any directors’ and officers’
liability insurance policy maintained by Parent for its directors and officers.

 

(c) This Section 6.8 will survive the Effective Time and is expressly intended
to be for the benefit of, and will be enforceable by the Indemnified Parties and
their respective heirs and personal representatives and shall be binding on
Parent and the Surviving Corporation and their respective successors and
assigns. In the event that Parent or the Surviving Corporation or their
respective successors or assigns (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each case, proper provision
shall be made so that the successor and assign of Parent or the Surviving
Corporation, as the case may be, honor the obligations set forth with respect to
Parent or the Surviving Corporation, as the case may be, in this Section 6.8.

 

6.9 Additional Agreements. In case at any time after the Effective Time any
further action is necessary or desirable to carry out the purposes of this
Agreement or to vest the Surviving Corporation with full title to all
properties, assets, rights, approvals, immunities and franchises of the Company,
the proper officers and directors of each party and their respective
Subsidiaries will take all such necessary action as may be reasonably requested
by, and at the sole expense of, Parent.

 

6.10 Advice of Changes. Each of Parent and the Company will promptly advise the
other of any change or event (a) having or reasonably likely to have a Parent
MAE or a Company MAE, as the case may be, or (b) that it believes would or would
be reasonably likely to cause or constitute a material breach of any of its
representations, warranties or covenants contained in this Agreement; provided,
however, that (i) no such notification will affect the representations,
warranties or covenants of the parties (or remedies with respect thereto) or the
conditions to the obligations of the parties under this Agreement and (ii) a
failure to comply with this Section 6.10 will not constitute the failure of any
condition set forth in Article VII to be satisfied unless the underlying
Material Adverse Effect or material breach would independently result in the
failure of a condition set forth in Article VII to be satisfied.

 

6.11 Exemption from Liability Under Section 16(b). Parent and the Company agree
that, in order to most effectively compensate and retain Company Insiders in
connection with the Merger, both prior to and after the Effective Time, it is
desirable that

 

38



--------------------------------------------------------------------------------

Company Insiders not be subject to a risk of liability under Section 16(b) of
the Exchange Act to the fullest extent permitted by applicable Law in connection
with the conversion of shares of Company Common Stock into shares of Parent
Class A Common Stock in the Merger, and for that compensatory and retentive
purposes agree to the provisions of this Section 6.11. Assuming that the Company
delivers to Parent the Section 16 Information in a timely fashion, the Parent
Board, or a committee of Non-Employee Directors thereof (as such term is defined
for purposes of Rule 16b-3(d) under the Exchange Act), will adopt a resolution
providing that the receipt by Company Insiders of Parent Class A Common Stock in
exchange for shares of Company Common Stock pursuant to the transactions
contemplated by this Agreement, to the extent such securities are listed in the
Section 16 Information, is intended to be exempt from liability pursuant to
Section 16(b) under the Exchange Act. For purposes of this Agreement, (a)
“Section 16 Information” will mean information accurate in all material respects
regarding Company Insiders, the number of shares of Company Common Stock
(including Company Restricted Stock) held by each such Company Insider and
expected to be exchanged for Parent Class A Common Stock in the Merger, and the
number and description of Company Stock Options held by each such Company
Insider and expected to be cashed-out in connection with the Merger and (b)
“Company Insiders” will mean those officers and directors of the Company who are
subject to the reporting requirements of Section 16(a) of the Exchange Act and
who are listed in the Section 16 Information.

 

6.12 No Shop. (a) Except as otherwise permitted in this Section 6.12, the
Company will not, and will cause the Company Subsidiaries and each officer,
director, employee, agent or representative (including any investment banker,
financial advisor, attorney, accountant or other retained representative) of the
Company or any of the Company Subsidiaries not to, directly or indirectly, (i)
solicit, initiate or knowingly encourage or facilitate (including by way of
furnishing information) or take any other action designed to facilitate any
inquiries or proposals regarding any merger, reorganization, share exchange,
consolidation, sale of assets, sale of shares of capital stock (including,
without limitation, by way of a tender offer) or similar transactions involving
the Company or any of the Company Subsidiaries that, if consummated, would
constitute an Alternative Transaction (any of the foregoing inquiries or
proposals being referred to herein as an “Acquisition Proposal”), (ii)
participate in any discussions or negotiations regarding an Alternative
Transaction, or (iii) enter into any agreement regarding any Alternative
Transaction. Notwithstanding the foregoing, the Company Board will be permitted,
prior to obtaining Company Stockholder Approval, and subject to compliance with
the other terms of this Section 6.12 and to first entering into a
confidentiality agreement with the Person proposing such Acquisition Proposal on
terms substantially similar to, and no less favorable to the Company than, those
contained in the Confidentiality Agreement, in response to a bona fide written
Acquisition Proposal that constitutes, or could reasonably lead to, a Superior
Proposal to consider and participate in discussions and negotiations with
respect to such proposal and provide information in connection therewith.

 

39



--------------------------------------------------------------------------------

(b) As used in this Agreement:

 

(i) “Alternative Transaction” means any of (i) a transaction pursuant to which
any Person (or group of persons) other than Parent or the Parent Subsidiaries,
directly or indirectly, acquires or would acquire more than 10% of the
outstanding shares of Company Common Stock or outstanding voting power or of any
new series or new class of preferred stock that would be entitled to a class or
series vote with respect to the Merger, whether from the Company or pursuant to
a tender offer or exchange offer or otherwise, (ii) a merger, reorganization,
share exchange, consolidation or other business combination involving the
Company (other than the Merger), (iii) any transaction pursuant to which any
Person (or group of persons) other than Parent or the Parent Subsidiaries
acquires or would acquire control of assets (including for this purpose the
outstanding equity securities of the Company Subsidiaries and securities of the
entity surviving any merger or business combination involving any Company
Subsidiary) of the Company or any Company Subsidiary representing more than 10%
of the fair market value of all the assets, net revenues or net income of the
Company and the Company Subsidiaries, taken as a whole, immediately prior to
such transaction, (iv) any other consolidation, business combination,
recapitalization or similar transaction involving the Company or any Company
Subsidiary, other than the transactions contemplated by this Agreement, as a
result of which the holders of shares of Company Common Stock immediately prior
to such transaction do not, in the aggregate, own at least 90% of each of the
outstanding shares of common stock and the outstanding voting power of the
surviving or resulting entity in such transaction immediately after the
consummation thereof, or (v) any other transaction that is conditioned or
predicated on the Merger not being completed in accordance with the terms of
this Agreement or is intended or could reasonably be expected to result in the
Merger not being so completed (provided, however, that any transfers among
General Atlantic Partners and its affiliates shall not be deemed an Alternative
Transaction); and

 

(ii) “Superior Proposal” means a bona fide written proposal (not solicited by or
on behalf of the Company or any of the Company Subsidiaries or any officer,
director, employee, agent or representative (including any investment banker,
financial advisor, attorney, accountant or other retained representative) of the
Company or any of the Company Subsidiaries or otherwise resulting from a breach
of Section 6.12(a)) made by a third party after the date of this Agreement that
if consummated would result in such third party (or its stockholders) owning,
directly or indirectly, more than 50% of the shares of Company Common Stock then
outstanding (or of the surviving entity in a merger or the direct or indirect
parent of the surviving entity in a merger) or all or substantially all the
assets of the Company and the Company Subsidiaries, taken as a whole, which the
Company Board determines in good faith (after consultation with a financial
advisor of nationally recognized reputation and outside legal counsel) to be (A)
more favorable to the stockholders of the Company from a financial point of view
than the Merger and the transactions contemplated by this Agreement (taking into
account all the terms and conditions of such proposal and this Agreement
including any changes to the financial terms of this Agreement proposed by
Parent in response to such offer or otherwise) and (B) reasonably capable of
being completed, taking into account all financial, legal, regulatory and other
aspects of such proposal.

 

40



--------------------------------------------------------------------------------

(c) The Company will notify Parent promptly as practicable (but in no event
later than 24 hours) after receipt of any Acquisition Proposal, or any material
modification of or material amendment to any Acquisition Proposal, or any
request for nonpublic information relating to the Company or any of the Company
Subsidiaries or for access to the properties, books or records of the Company or
the Board of Directors of any Company Subsidiary by any Person that informs the
Company Board or any Company Subsidiary that it is considering making, or has
made, an Acquisition Proposal. Such notice to Parent will be made orally and in
writing, and will indicate the identity of the Person making the Acquisition
Proposal or intending to make or considering making an Acquisition Proposal or
requesting non-public information or access to the books and records of the
Company or any Company Subsidiary, and the material terms of any such
Acquisition Proposal or modification or amendment to an Acquisition Proposal.
The Company will (i) keep Parent informed, on a reasonably current basis, of any
material changes in the status and any material changes or modifications in the
terms of any such Acquisition Proposal, indication or request and (ii) provide
to Parent as soon as practicable after receipt or delivery thereof with copies
of all correspondence and other written material sent or provided to the Company
from any third party in connection with any Acquisition Proposal or sent or
provided by the Company to any third party in connection with any Acquisition
Proposal. The Company will also promptly as practicable, and in any event within
24 hours, notify Parent, orally and in writing, if it enters into discussions or
negotiations concerning any Acquisition Proposal in accordance with Section
6.12(a).

 

(d) Neither the Company Board nor any committee thereof will (i) (A) withdraw
(or modify in a manner adverse to Parent) the recommendation by the Company
Board or any such committee of this Agreement and the Merger, (B) determine that
this Agreement or the Merger is no longer advisable, (C) recommend that the
stockholders of the Company reject this Agreement or the Merger, or (D) resolve,
agree or propose publicly to take any such actions, or (E) recommend the
approval or adoption of any Acquisition Proposal, unless in each case, a bona
fide written Acquisition Proposal that constitutes, or could reasonably lead to,
a Superior Proposal has been made and the Company Board or a committee thereof
determines in good faith (after consultation with outside legal counsel) that
failure to take any such action would be inconsistent with its fiduciary duties
under applicable Law, (ii) adopt or approve any Acquisition Proposal, or
withdraw its approval of this Agreement or the Merger, or resolve or agree to
take any such actions, (iii) without limiting Section 6.12(d)(i), propose
publicly to adopt or approve any Acquisition Proposal or propose publicly to
withdraw its approval of this Agreement or the Merger or resolve or agree to
take any such actions, or (iv) cause or permit the Company or any of the Company
Subsidiaries to enter into any letter of intent, memorandum of understanding,
agreement in principle, acquisition agreement, merger agreement, option
agreement, joint venture agreement, partnership agreement or other agreement
(each, an “Alternative Acquisition Agreement”) constituting or related to, or
which is intended to or is reasonably likely to lead to, any Alternative
Acquisition or Acquisition Proposal (other

 

41



--------------------------------------------------------------------------------

than a confidentiality agreement referred to in Section 6.12(a)) or resolve or
agree to take any such actions (each Board action set forth in clauses (i)-(iv)
of this Section 6.12(d) being referred to herein as an “Company Adverse
Recommendation Change”). Notwithstanding the foregoing, prior to obtaining
Company Stockholder Approval, the Company Board may in response to a bona fide
written Acquisition Proposal that constitutes a Superior Proposal, terminate
this Agreement pursuant to Section 8.1(h) and concurrently approve, recommend
and authorize the Company to enter into a binding Alternative Acquisition
Agreement containing the terms of a Superior Proposal; provided, however, that
(1) the Company Board may not terminate this Agreement pursuant to Section
8.1(h), and any purported termination pursuant to Section 8.1(h) will be void
and of no force or effect, unless the Company has complied with all provisions
of this Section 6.12, including the notification provisions in this Section
6.12, and with all applicable requirements of Sections 9.3(b) (including the
payment of the Company Termination Fee prior to or simultaneously with such
termination) and (2) the Company may not exercise its right to terminate this
Agreement pursuant to Section 8.1(h), (x) until after the second business day
following Parent’s receipt of written notice from the Company advising Parent
that the Company Board has received a Superior Proposal and that the Company
Board will, subject to any action taken by Parent pursuant to this sentence,
cause the Company to accept such Superior Proposal, which notice will specify
the terms and conditions of the Superior Proposal and identify the Person making
such Superior Proposal (a “Notice of Superior Proposal”) (it being understood
and agreed that any amendment to the price or any other material term of a
Superior Proposal will require a new Notice of Superior Proposal and a new two
business day period), and (y) unless after such second business day such
Superior Proposal remains a Superior Proposal and the Company Board so
determines in accordance with the definition of “Superior Proposal.”
Notwithstanding the foregoing, unless and until this Agreement is terminated in
accordance with Section 8.1, nothing in this Section 6.12 will affect the
obligations of the Company or the rights of Parent or Merger Sub under any other
provision of this Agreement, including the Company’s obligation to seek the
Company Stockholder Approval pursuant to Section 6.3.

 

(e) The Company will, and will cause the Company Subsidiaries and its or their
officers, directors, agents or representatives (including any investment banker,
financial advisor, attorney, accountant or other retained representative) to,
immediately cease and cause to be terminated any existing discussions or
negotiations with any persons (other than Parent and its representatives)
conducted heretofore with respect to any of the foregoing, and will use
reasonable best efforts to cause all persons other than Parent who have been
furnished confidential information regarding the Company in connection with the
solicitation of or discussions regarding an Acquisition Proposal within the 12
months prior to the date hereof promptly to return or destroy such information.
The Company agrees not to, and to cause the Company Subsidiaries not to, release
any third party from the confidentiality and standstill provisions of any
agreement to which the Company or the Company Subsidiaries is or may become a
party, and will immediately take all steps necessary to terminate any approval
that may have been heretofore given under any such provisions authorizing any
Person to make an Acquisition Proposal, unless the Company Board determines in
good faith that such Acquisition Proposal is, or could reasonably lead to, a
Superior Proposal.

 

42



--------------------------------------------------------------------------------

(f) The Company will ensure that the officers, directors and all employees,
agents and representatives (including any investment bankers, financial
advisors, attorneys, accountants or other retained representatives) of the
Company or the Company Subsidiaries are aware of the restrictions described in
this Section 6.12 as reasonably necessary to avoid violations thereof. It is
understood that any violation of the restrictions set forth in this Section 6.12
by any officer, director, employee, agent or representative (including any
investment banker, financial advisor, attorney, accountant or other retained
representative) of the Company or the Company Subsidiaries, at the direction or
with the consent of the Company or the Company Subsidiaries, will be deemed to
be a breach of this Section 6.12 by the Company.

 

6.13 Certain Limitations. Notwithstanding any other provision hereof or
otherwise applicable Law, (a) in no event will the Company or Parent be required
to take any action to secure any regulatory or other consent or approval, or the
lapse or termination of any waiting period, if the Company Board or the Parent
Board, as applicable, determines in good faith that taking such action would
result in any condition to the Company or Parent’s obligation, as applicable,
hereunder not being satisfied and (b) in no event will a party be required to
agree to a divestiture, hold-separate or similar restriction on its or the other
party’s business, or agree to pay any amount (other than required filing fees
and the legal and other incidental fees), in order to secure any governmental
consent otherwise required hereunder or by virtue of the transactions hereby
contemplated.

 

6.14 Control of the Other Party’s Business. Nothing contained in this Agreement
will give Parent, directly or indirectly, the right to control or direct the
operations of the Company or will give the Company, directly or indirectly, the
right to control or direct the operations of Parent prior to the Effective Time.
Prior to the Effective Time, each of Parent and the Company will exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision over its and its Subsidiaries’ respective operations.

 

6.15 Merger Sub Compliance. Parent will cause Merger Sub to comply with all of
Merger Sub’s obligations under or relating to this Agreement. Merger Sub will
not engage in any business which is not in connection with the Merger. Parent
will vote all of the shares of Merger Sub in favor of the adoption of this
Agreement.

 

6.16 Company Convertible Notes. Parent will, and will cause the Surviving
Corporation to, execute and deliver on the Closing Date a supplement to the
Indenture, dated as of September 30, 2003 (the “Convertible Notes Indenture”),
between the Company and J.P. Morgan Trust Company, National Association (as
successor in interest to Bank One Trust Company, N.A.), as trustee in accordance
with the terms and conditions of the Convertible Notes Indenture.

 

6.17 Board of Directors of Parent. The Board of Directors of Parent will take
all actions necessary such that, effective immediately following the Effective
Time, (i) one director of the Company prior to the Effective Time who qualifies
as an “independent” director of Parent under the NYSE definition, selected by
the Company Board and

 

43



--------------------------------------------------------------------------------

approved by the Nominating and Corporate Governance Committee of Parent and (ii)
the GA Designee (as defined in the Stockholders Agreement, dated as of the date
of this Agreement, among Parent and certain affiliates of General Atlantic
Partners) shall each become members of the Parent Board. If Parent’s Nominating
and Corporate Governance Committee fails to approve a director so selected by
the Company Board within five business days of notice thereof, the Company may
propose one or more Company Directors who so qualify until one of them is so
approved.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

7.1 Conditions to Each Party’s Obligation To Effect the Merger. The respective
obligations of the parties to effect the Merger shall be subject to the
satisfaction at or prior to the Effective Time of the following conditions:

 

(a) Stockholder Approvals. Each of the Company Stockholder Approval and the
Parent Stockholder Approval shall have been obtained.

 

(b) NYSE Listing. The shares of Parent Class A Common Stock to be issued to the
holders of Company Common Stock upon consummation of the Merger shall have been
authorized for listing on the NYSE, subject to official notice of issuance.

 

(c) HSR Act. Any waiting period applicable to the consummation of the Merger
under the HSR Act shall have expired or been terminated.

 

(d) Form S-4. The Form S-4 shall have become effective under the Securities Act
and no stop order suspending the effectiveness of the Form S-4 shall have been
issued and no proceedings for that purpose shall have been initiated or
threatened by the SEC.

 

(e) No Injunctions or Restraints; Illegality. No Injunction preventing the
consummation of the Merger or any of the other transactions contemplated by this
Agreement shall be in effect. No statute, rule, regulation, order, Injunction or
decree shall have been enacted, entered, promulgated or enforced by any
Governmental Entity that prohibits or makes illegal consummation of the Merger.

 

7.2 Conditions to Obligations of Parent and Merger Sub. The obligation of Parent
and Merger Sub to effect the Merger is also subject to the satisfaction, or
waiver by Parent, on behalf of itself and Merger Sub, at or prior to the
Effective Time, of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Effective Time as though made on and as of the
Effective Time (except that representations and warranties that by their terms
speak specifically as of the date of this Agreement or another date shall be
true and correct as of such date), provided, that this condition shall be deemed
satisfied unless all

 

44



--------------------------------------------------------------------------------

inaccuracies in such representations and warranties in the aggregate constitute
a Material Adverse Effect on the Company at the Closing Date (ignoring solely
for purposes of this proviso any reference to Material Adverse Effect or other
materiality qualifiers contained in such representations and warranties), and
Parent shall have received a certificate signed on behalf of the Company by the
Chief Executive Officer or the Chief Financial Officer of the Company to the
foregoing effect.

 

(b) Performance of Obligations of the Company. The Company shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date, and Parent shall have received a
certificate signed on behalf of the Company by the Chief Executive Officer or
the Chief Financial Officer of the Company to such effect.

 

(c) Company MAE. There shall not have occurred at any time after the date of
this Agreement any Company MAE. A “Company MAE” means any change, effect, event,
occurrence or state of facts that has had or is reasonably likely in the future
to have, individually or when considered with other effects, a material adverse
effect on (i) the business, results of operations or financial condition of the
Company and the Company Subsidiaries taken as a whole (provided, however, that,
with respect to this clause (i), Company MAE will be deemed to exclude effects
to the extent resulting from (A) changes, after the date hereof, in GAAP, (B)
actions or omissions of the Company taken with the prior written consent of
Parent, (C) matters specifically disclosed on the Company Disclosure Letter, (D)
the Company’s compliance with the terms and conditions of this Agreement, (E)
changes affecting any of the industries in which such entity operates generally
which do not affect the Company disproportionately, or (F) any events or changes
affecting general worldwide economic or capital market conditions which do not
affect the Company disproportionately) or (ii) the ability of such party to
timely consummate the transactions contemplated by this Agreement.

 

(d) Parent shall have received a written opinion from its legal counsel in form
and substance reasonably satisfactory to it, to the effect that the Merger will
constitute a reorganization within the meaning of Section 368(a) of the Code and
such opinion shall not have been withdrawn.

 

7.3 Conditions to Obligations of the Company. The obligation of the Company to
effect the Merger is also subject to the satisfaction or waiver by the Company
at or prior to the Effective Time of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of Parent
and Merger Sub set forth in this Agreement shall be true and correct as of the
date of this Agreement and as of the Effective Time as though made on and as of
the Effective Time (except that representations and warranties that by their
terms speak specifically as of the date of this Agreement or another date shall
be true and correct as of such date), provided, that this condition shall be
deemed satisfied unless all inaccuracies in such representations and warranties
in the aggregate constitute a Material Adverse Effect on Parent at the Closing
Date (ignoring solely for

 

45



--------------------------------------------------------------------------------

purposes of this proviso any reference to Material Adverse Effect or other
materiality qualifiers contained in such representations and warranties), and
the Company shall have received a certificate signed on behalf of Parent and
Merger Sub by the Chief Executive Officer or the Chief Financial Officer of
Parent to the foregoing effect.

 

(b) Performance of Obligations of Parent. Parent and Merger Sub shall have
performed in all material respects all obligations required to be performed by
them under this Agreement at or prior to the Closing Date, and the Company shall
have received a certificate signed on behalf of Parent and Merger Sub by the
Chief Executive Officer or the Chief Financial Officer of Parent to such effect.

 

(c) Parent MAE. There shall not have occurred at any time after the date of this
Agreement any Parent MAE. A “Parent MAE” means any change, effect, event,
occurrence or state of facts that has had or is reasonably likely in the future
to have, individually or when considered with other effects, a material adverse
effect on (i) the business, results of operations or financial condition of
Parent and Parent Subsidiaries taken as a whole (provided, however, that, with
respect to this clause (i), Parent MAE will be deemed to exclude effects to the
extent resulting from (A) changes, after the date hereof, in GAAP, (B) actions
or omissions of Parent taken with the prior written consent of the Company, (C)
matters specifically disclosed on the Parent Disclosure Letter, (D) Parent’s
compliance with the terms and conditions of this Agreement, (E) changes
affecting any of the industries in which such entity operates generally which do
not affect Parent disproportionately, or (F) any events or changes affecting
general worldwide economic or capital market conditions which do not affect
Parent disproportionately) or (ii) the ability of such party to timely
consummate the transactions contemplated by this Agreement.

 

(d) The Company shall have received a written opinion from its legal counsel in
form and substance reasonably satisfactory to it, to the effect that the Merger
will constitute a reorganization within the meaning of Section 368(a) of the
Code and such opinion shall not have been withdrawn.

 

ARTICLE VIII

 

TERMINATION AND AMENDMENT

 

8.1 Termination. This Agreement may be terminated at any time prior to the
Effective Time by action taken or authorized by the Board of Directors of the
terminating party, whether before or after approval of the matters presented in
connection with the Merger by the stockholders of the Company or Parent:

 

(a) by mutual consent of the Company and Parent (on behalf of itself and Merger
Sub) in a written instrument;

 

(b) by either the Company or Parent, upon written notice to the other party, if
any Governmental Entity of competent jurisdiction shall have issued a final and
nonappealable order permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;

 

46



--------------------------------------------------------------------------------

(c) by either the Company or Parent, upon written notice to the other party, if
Company Stockholder Approval shall not have been obtained at a Company
Stockholders Meeting or any adjournment or postponement thereof; provided,
however, that the right to terminate this Agreement under this Section 8.1(c)
shall not be available to the Company where the failure to obtain the Company
Stockholder Approval shall have been caused by the action or failure to act of
the Company and such action or failure to act constitutes a material breach by
the Company of this Agreement;

 

(d) by either the Company or Parent, upon written notice to the other party, if
Parent Stockholder Approval shall not have been obtained at a Parent
Stockholders Meeting or any adjournment or postponement thereof; provided,
however, that the right to terminate this Agreement under this Section 8.1(d)
shall not be available to Parent where the failure to obtain Parent Stockholder
Approval shall have been caused by the action or failure to act of Parent and
such action or failure to act constitutes a material breach by Parent of this
Agreement;

 

(e) by either the Company or Parent, upon written notice to the other party, if
the Merger shall not have been consummated on or before January 31, 2005, unless
the failure of the Closing to occur by such date is due to the failure of the
party seeking to terminate this Agreement to perform or observe the covenants
and agreements of such party set forth in this Agreement;

 

(f) by either the Company or Parent, upon written notice to the other party, if
there shall have been a breach of any of the covenants or agreements or any of
the representations or warranties set forth in this Agreement on the part of the
Company, in the case of a termination by Parent, or Parent or Merger Sub, in the
case of a termination by the Company, which breach, either individually or in
the aggregate, would result in, if occurring or continuing on the Closing Date,
the failure of the conditions set forth in Section 7.2 or 7.3, as the case may
be, and which is not cured within 45 calendar days following written notice to
the party committing such breach or by its nature or timing cannot be cured
within such time period;

 

(g) by Parent, upon written notice to the Company, in the event of a Company
Adverse Recommendation Change;

 

(h) by the Company, upon written notice to Parent, if the Company Board shall
have exercised its rights set forth in Section 6.12(d); provided, that, in order
for the termination of this Agreement pursuant to this paragraph (h) to be
deemed effective, the Company shall have complied with the provisions of Section
6.12, including the notice provisions thereof and the provisions of Section
9.3(b);

 

(i) by Parent, if a Company MAE shall have occurred since the date hereof;
provided, that if the Material Adverse Effect is one that “is reasonably likely
in the future to have a material adverse effect” but has not yet had such
effect, then

 

47



--------------------------------------------------------------------------------

Parent’s right to terminate under this Section 8.1(i) will be suspended until
(i) the Company MAE has actually become materially adverse, in which case Parent
may terminate or (ii) the Company MAE has abated without actually becoming
materially adverse, in which case Parent may not terminate as a result of that
Company MAE;

 

(j) by the Company, if a Parent MAE shall have occurred since the date hereof;
provided, that if the Material Adverse Effect is one that “is reasonably likely
in the future to have a material adverse effect” but has not yet had such
effect, then the Company’s right to terminate under this Section 8.1(j) shall be
suspended until (i) the Parent MAE has actually become materially adverse, in
which case the Company may terminate or (ii) the Parent MAE has abated without
actually becoming materially adverse, in which case the Company may not
terminate as a result of that Parent MAE; or

 

(k) by Parent, in order to enter into an agreement for a Parent Acquisition;
provided, that in order for the termination of this Agreement pursuant to this
Section 8.1(k) to be deemed effective, Parent shall have complied with the
provisions of Section 9.3(c) and shall have given the Company two business days’
notice of its intent to do so.

 

8.2 Effect of Termination. In the event of termination of this Agreement by
either the Company or Parent as provided in Section 8.1, this Agreement will
forthwith become void and have no effect, and none of the Company, Parent, any
of their respective Subsidiaries or any of the officers or directors of any of
them will have any liability of any nature whatsoever under this Agreement, or
in connection with the transactions contemplated by this Agreement, except that
(i) Sections 6.2(b), 8.2 and 9.3 through 9.11 will survive any termination of
this Agreement and (ii) notwithstanding anything to the contrary contained in
this Agreement, none of the Company, Parent nor Merger Sub will be relieved or
released from any liabilities or damages arising out of its willful breach of
any provision of this Agreement.

 

8.3 Amendment. Subject to compliance with applicable Law, this Agreement may be
amended by the Company and Parent (on behalf of itself and Merger Sub), by
action taken or authorized by their respective Boards of Directors, at any time
before or after approval of the matters presented in connection with Merger by
the stockholders of the Company, except that, after any approval of the
transactions contemplated by this Agreement by the stockholders of the Company,
there may not be, without further approval of such stockholders, any amendment
of this Agreement that changes the amount or the form of the consideration to be
delivered under this Agreement to the holders of Company Common Stock, other
than as contemplated by this Agreement. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties.

 

8.4 Extension; Waiver. At any time prior to the Effective Time, the Company and
Parent (on behalf of itself and Merger Sub), by action taken or authorized by
their respective Board of Directors, may, to the extent legally allowed, (a)
extend the time for the performance of any of the obligations or other acts of
the other party, (b) waive any

 

48



--------------------------------------------------------------------------------

inaccuracies in the representations and warranties contained in this Agreement,
and (c) waive compliance with any of the agreements or conditions contained in
this Agreement, except that, after any approval of the transactions contemplated
by this Agreement by the stockholders of the Company, there may not be, without
further approval of such stockholders, any extension or waiver of this Agreement
or any portion hereof that reduces the amount or changes the form of the
consideration to be delivered to the holders of Company Common Stock under this
Agreement, other than as contemplated by this Agreement. Any agreement on the
part of a party to any such extension or waiver will be valid only if set forth
in a written instrument signed on behalf of such party, but such extension or
waiver or failure to insist on strict compliance with an obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1 Closing. On the terms and subject to conditions set forth in this Agreement,
the closing of the Merger (the “Closing”) will take place at 10:00 a.m. on a
date and at a place to be specified by the parties, which date will be no later
than two business days after the satisfaction or waiver (subject to applicable
Law) of the latest to occur of the conditions set forth in Article VII (other
than those conditions that by their nature are to be satisfied or waived at the
Closing), unless extended by mutual agreement of the Company and Parent (on
behalf of itself and Merger Sub) (the “Closing Date”).

 

9.2 Nonsurvival of Representations, Warranties and Covenants. None of the
representations, warranties and covenants set forth in this Agreement or in any
instrument delivered pursuant to this Agreement will survive the Effective Time,
except for Section 6.8 and for those other covenants and agreements contained in
this Agreement that by their terms apply or are to be performed in whole or in
part after the Effective Time.

 

9.3 Expenses and Fees. (a) Except as provided below, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated by
this Agreement will be paid by the party incurring such expense, except that the
costs and expenses of printing and mailing the Joint Proxy Statement, and all
filing and other fees paid to the SEC in connection with the Merger, other than
the fee under the HSR Act, will be shared equally by the Company and Parent.

 

(b) The Company will pay Parent, by wire transfer of immediately available
funds, an amount (the “Company Termination Fee”) equal to $30 million if this
Agreement is terminated as follows:

 

(i) if Parent shall terminate this Agreement pursuant to Section 8.1(g), then
the Company will pay the Company Termination Fee on the business day following
such termination; provided, however, the Company shall not be required to pay
the Company Termination Fee if the Company was otherwise entitled to terminate
this Agreement pursuant to Sections 8.1(b),(d), (e), (f) or (j);

 

49



--------------------------------------------------------------------------------

(ii) if the Company shall terminate this Agreement pursuant to Section 8.1(h),
then the Company will pay the Company Termination Fee prior to such termination;

 

(iii) if (A) either party shall terminate this Agreement pursuant to Section
8.1(c) or 8.1(e), (B) at any time after the date of this Agreement and at or
before the date of the Company Stockholders Meeting a Company Acquisition
Proposal shall have been publicly announced and not withdrawn (a “Public
Proposal”) with respect to the Company, and if (C) within 18 months of the date
of such termination of this Agreement, the Company or any of the Company
Subsidiaries consummates any Company Acquisition, then the Company will pay the
Company Termination Fee on the date of such consummation; and

 

(iv) if (A) Parent shall terminate this Agreement pursuant to Section 8.1(f) or
8.1(i), (B) at any time after the date of this Agreement and before such
termination a Public Proposal with respect to the Company shall have been
publicly announced and not withdrawn, (C) following the occurrence of such
Public Proposal, the Company shall have intentionally breached (and not cured
after notice thereof) any of its representations, warranties, covenants or
agreements set forth in this Agreement, which breach shall have materially
contributed to the failure of the Effective Time to occur prior to the
termination of this Agreement, and if (D) within 18 months of the date of such
termination of this Agreement, the Company or any of the Company Subsidiaries
consummates any Company Acquisition, then the Company will pay the Company
Termination Fee on the date of such consummation.

 

For purposes of this Agreement, a “Company Acquisition” means (i) any merger,
reorganization, share exchange, consolidation, recapitalization or other
business combination involving the Company or any Company Subsidiary which, upon
consummation, would result in a change in the majority of the Company Board and
as a result of which the holders of shares of Company Common Stock immediately
prior to such transaction do not, in the aggregate, own at least 50% of the
surviving or resulting entity in such transaction, (ii) any transaction pursuant
to which any Person (or group of persons) acquires or would acquire control of
voting securities of the Company representing more than 50% of the voting
securities of the Company, or (iii) any purchase of all or substantially all of
the consolidated assets of the Company and Company Subsidiaries, taken as a
whole, in each case, other than the transactions contemplated by this Agreement,
provided, however, that “Company Acquisition” will not include any transaction
whereby General Atlantic Partners and its affiliates acquire more than 50% of
the voting securities of the Company unless such transaction is a “Rule 13e-3
transaction” as defined in Rule 13e-3(a)(3) under the Exchange Act (assuming for
this purpose that General Atlantic Partners is an affiliate of the Company) and
“Company Acquisition Proposal” means a bona fide proposal by a third party made
after the date of this Agreement that, if consummated, would be a Company
Acquisition.

 

50



--------------------------------------------------------------------------------

(c) If (i) either party shall terminate this Agreement pursuant to Section
8.1(d) or 8.1(e), (ii) at any time after the date of this Agreement and at or
before the date of the Parent Stockholders Meeting a Parent Acquisition Proposal
shall have been publicly announced and not withdrawn with respect to Parent,
(iii) Parent Stockholder Approval shall have not been obtained at the time of
termination in the case of termination under Section 8.1(e) and the Parent
Acquisition Proposal is conditioned or predicated on the Merger not being
completed in accordance with the terms of this Agreement or is intended or could
reasonably be expected to result in the Merger not being so completed, and (iv)
within 18 months of the date of such termination of this Agreement, Parent or
any of the Parent Subsidiaries consummates a Parent Acquisition, then Parent
will pay the Company on the date of such consummation an amount by wire transfer
of immediately available funds, equal to $30 million. For purposes of this
Agreement, a “Parent Acquisition” means (A) any merger, reorganization, share
exchange, consolidation, recapitalization or other business combination
involving Parent or any Parent Subsidiary which, upon consummation, would result
in a change in the majority of the Parent Board and as a result of which the
holders of shares of Parent Common Stock immediately prior to such transaction
do not, in the aggregate, own at least 50% of the surviving or resulting entity
in such transaction, (B) any transaction pursuant to which any Person (or group
of persons) acquires or would acquire control of voting securities of Parent
representing more than 50% of the voting securities of Parent, or (C) any
purchase of all or substantially all of the consolidated assets of Parent and
Parent Subsidiaries, taken as a whole, and “Parent Acquisition Proposal” means a
bona fide proposal by a third party made after the date of this Agreement that,
if consummated, would be a Parent Acquisition.

 

(d) If Parent terminates this Agreement pursuant to Section 8.1(k), then Parent
will pay to the Company $30 million prior to such termination by wire transfer
of immediately available funds.

 

(e) If the Company or Parent terminates this Agreement pursuant to Section
8.1(d), then Parent shall pay to the Company the sum of $10 million promptly
following the termination of this Agreement; provided, however, that Parent
shall not be required to pay such fee if at the time of termination Parent was
otherwise entitled to terminate this Agreement.

 

(f) Each of the parties acknowledges that the agreements contained in Section
9.3 are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, the other party would not enter into this
Agreement; accordingly, if either party fails promptly to pay the amounts due
pursuant to Section 9.3 and, in order to obtain such payment, the non-breaching
party commences a suit that results in a judgment against the breaching party
for the amounts set forth in Section 9.3, the breaching party will pay to the
non-breaching party interest on the amounts set forth in Section 9.3 at a rate
per annum equal to three-month LIBOR (as reported in The Wall Street Journal
(Northeast edition) or, if not reported therein, in another authoritative source
selected by the non-breaching party) on the date such payment was required to be
made (or if no quotation for three-month LIBOR is available for such date, on
the next preceding date for which such a quotation is available) plus 1.5%.

 

51



--------------------------------------------------------------------------------

9.4 Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given if delivered personally,
sent via facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):

 

(a)

   if to the Company, to:      Exult, Inc.      121 Innovation Drive, Suite 200
     Irvine, CA 92612      Attention: James Madden      Fax: (949) 856-8803     
with a copy to:      Gibson, Dunn & Crutcher LLP      Jamboree Center      4
Park Plaza, Suite 1400      Irvine, CA 92614      Attention: Thomas D. Magill  
                     E. Michael Greaney      Fax: (949) 451-4220

(b)

   if to Parent or Merger Sub, to:      Hewitt Associates, Inc.      100 Half
Day Road      Lincolnshire, IL 60069      Attention: Dale L. Gifford     
                  Bryan J. Doyle      Fax: (847) 295-7634      with a copy to:  
   Jones Day      222 East 41st Street      New York, NY 10017      Attention:
Robert A. Profusek                        Marilyn W. Sonnie      Fax: (212)
755-7306

 

9.5 Interpretation. (a) When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference will be to a Article or Section
of or

 

52



--------------------------------------------------------------------------------

Exhibit or Schedule to this Agreement unless otherwise indicated. The table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” For purposes of this Agreement, “Person” means any individual (in
any capacity) or legal entity, including a Governmental Entity, and “knowledge
of the Company” means the actual knowledge of its executive officers after due
inquiry. Unless the context otherwise requires, (i) “or” is disjunctive but not
necessarily exclusive, (ii) words in the singular include the plural and vice
versa, (iii) the use in this Agreement of a pronoun in reference to a party
hereto includes the masculine, feminine or neuter, as the context may require,
and (iv) terms used herein which are defined in GAAP have the meanings ascribed
to them therein. The Company Disclosure Letter and the Parent Disclosure Letter,
as well as all other schedules and all exhibits hereto, will be deemed part of
this Agreement and included in any reference to this Agreement. This Agreement
will not be interpreted or construed to require any Person to take any action,
or fail to take any action, if to do so would violate any applicable Law.
Notwithstanding anything in this Agreement to the contrary, the mere inclusion
of an item therein as an exception to a representation or warranty will not be
deemed an admission that such item represents a material exception or material
fact, event or circumstance or that such item has had or would, individually or
in the aggregate, have a Material Adverse Effect on the Company or Parent, as
the case may be.

 

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

9.6 Counterparts. This Agreement may be executed in two or more counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the parties and
delivered to the other party, it being understood that each party need not sign
the same counterpart.

 

9.7 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Confidentiality
Agreement, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement, other than the Confidentiality Agreement.

 

9.8 Governing Law. This Agreement will be governed and construed in accordance
with the internal Laws of the State of Delaware applicable to contracts made and
wholly performed within such state, without regard to any applicable conflict of
laws principles.

 

53



--------------------------------------------------------------------------------

9.9 Publicity. None of the Company, Parent or Merger Sub will, and neither the
Company nor Parent will permit any of its Subsidiaries to, issue or cause the
publication of any press release or similar public announcement with respect to,
or otherwise make any public statement concerning, the transactions contemplated
by this Agreement without the prior consent (which consent will not be
unreasonably withheld) of Parent, in the case of a proposed announcement or
statement by the Company, or the Company, in the case of a proposed announcement
or statement by Parent or Merger Sub; provided, however, that either party may,
without the prior consent of the other party (but after prior consultation with
the other party to the extent practicable under the circumstances) issue or
cause the publication of any press release or other public announcement to the
extent required by Law or by the rules and regulations of the NYSE or the
National Association of Securities Dealers Automated Quotation System.

 

9.10 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned by any
of the parties (whether by operation of Law or otherwise) without the prior
written consent of the Company, in the case of Parent or Merger Sub, or Parent,
in the case of the Company. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by each of the
parties and their respective successors and assigns. Except as otherwise
specifically provided in Section 6.8, this Agreement (including the documents
and instruments referred to in this Agreement) is not intended to and does not
confer upon any Person other than the parties hereto any rights or remedies
under this Agreement.

 

9.11 Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that this Agreement were not performed in accordance
with its specific terms or were otherwise breached. It is accordingly agreed
that the parties will be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at Law or in
equity.

 

[Remainder of Page Intentionally Left Blank]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and Merger Sub have caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first above written.

 

EXULT, INC.

By:

 

/s/ James C. Madden, V.

--------------------------------------------------------------------------------

Name:

 

James C. Madden, V.

Title:

 

Chief Executive Officer

 

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------

HEWITT ASSOCIATES, INC.

By:

 

/s/ Dale L. Gifford

--------------------------------------------------------------------------------

Name:

 

Dale L. Gifford

Title:

 

Chief Executive Officer

EAGLE MERGER CORP.

By:

 

/s/ John M. Ryan

--------------------------------------------------------------------------------

Name:

 

John M. Ryan

Title:

 

Vice President

 

[Signature Page to Agreement and Plan of Merger]